Exhibit 10.6i

FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM

PART II

UNION HOURLY EMPLOYEES’ RETIREMENT PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

INTRODUCTION

   1

ARTICLE I

   2

Definitions

   2

Actuarial Equivalent

   2

Administrator

   2

Affiliate

   3

Annuity Starting Date

   3

Beneficiary

   3

Board

   3

Benefits Agreement

   3

Code

   3

Collective Bargaining Agreement

   3

Committee

   4

Company

   4

Early Retirement Benefit

   4

Early Retirement Date

   4

Effective Date

   4

Eligible Employee

   4

Employee

   4

Employment Commencement Date

   4

ERISA

   4

50% Joint and Survivor’s Annuity

   4

FMC

   5

FMC Beneficiary

   5

FMC Joint Annuitant

   5

FMC Participant

   5

FMC Plan

   5

FTI Spinoff

   5

Hour of Service

   5

Individual Life Annuity

   5

Investment Manager

   5

Leased Employee

   5

Normal Retirement Benefit

   5

Normal Retirement Date

   5

100% Joint and Survivor’s Annuity

   6

One-Year Period of Severance

   6

Participant

   6

Participating Employer

   6

Period of Service

   6

Period of Severance

   6

Plan

   6

Plan Year

   6

Reemployment Commencement Date

   6

Severance From Service Date

   6

Supplement

   7

Total and Permanent Disability

   7

Trust

   7

Trust Fund

   8

Year of Credited Service

   8

Year of Vesting Service

   8

ARTICLE II

   10

 

i



--------------------------------------------------------------------------------

Participation

   10

2.1

   Eligibility and Commencement of Participation    10

2.2

   Provision of Information    10

2.3

   Termination of Participation    10

2.4

   Special Rules Relating to Veterans’ Reemployment Rights    10

ARTICLE III

   11

Normal, Early and Deferred Retirement Benefits

   11

3.1

   Normal Retirement Benefits    11

3.2

   Early Retirement Benefits    11

3.3

   Deferred Retirement Benefits    12

3.4

   Suspension of Benefits    13

3.5

   Benefit Limitations    15

3.6

   FMC Participants’ Benefits    17

ARTICLE IV

   18

Termination Benefits

   18

4.1

   Termination of Service    18

4.2

   Amount of Termination Benefit    18

ARTICLE V

   19

Disability Retirement Benefits

   19

5.1

   Disability Retirement    19

5.2

   Amount of Disability Retirement Benefit    19

ARTICLE VI

   20

Payment of Retirement Benefits

   20

6.1

   Normal Form of Benefit    20

6.2

   Optional Forms of Benefit    20

6.3

   Election of Benefits    20

6.4

   FMC Participants in Pay Status    22

ARTICLE VII

   23

Survivor’s Benefits

   23

7.1

   Surviving Spouse’s Benefit    23

7.2

   Certain Former Employees    23

ARTICLE VIII

   24

Fiduciaries

   24

8.1

   Named Fiduciaries    24

8.2

   Employment of Advisers    24

8.3

   Multiple Fiduciary Capacities    24

8.4

   Payment of Expenses    24

8.5

   Indemnification    25

ARTICLE IX

   26

Plan Administration

   26

9.1

   Powers, Duties and Responsibilities of the Administrator and the Committee   
26

9.2

   Delegation of Administration Responsibilities    26

9.3

   Committee Members    27

ARTICLE X

   28

Funding of the Plan

   28

10.1

   Appointment of Trustee    28

10.2

   Actuarial Cost Method    28

10.3

   Cost of the Plan    28

 

ii



--------------------------------------------------------------------------------

10.4

   Funding Policy    28

10.5

   Cash Needs of the Plan    29

10.6

   Public Accountant    29

10.7

   Enrolled Actuary    29

10.8

   Basis of Payments to the Plan    29

10.9

   Basis of Payments from the Plan    29

ARTICLE XI

   30

Plan Amendment or Termination

   30

11.1

   Plan Amendment or Termination    30

11.2

   Limitations on Plan Amendment    30

11.3

   Effect of Plan Termination    30

11.4

   Allocation of Trust Fund on Termination    31

ARTICLE XII

   32

Miscellaneous Provisions

   32

12.1

   Subsequent Changes    32

12.2

   Plan Mergers    32

12.3

   No Assignment of Property Rights    32

12.4

   Beneficiary    33

12.5

   Benefits Payable to Minors, Incompetents and Others    33

12.6

   Employment Rights    34

12.7

   Proof of Age and Marriage    34

12.8

   Small Annuities    34

12.9

   Controlling Law    34

12.10

   Direct Rollover Option    34

12.11

   Claims Procedure    35

12.12

   Participation in the Plan by an Affiliate    36

12.13

   Action by Participating Employers    37

ARTICLE XIII

   38

Top Heavy Provisions

   38

13.1

   Top Heavy Definitions    38

13.2

   Determination of Top Heavy Status    41

13.3

   Minimum Benefit Requirement for Top Heavy Plan    41

13.4

   Vesting Requirement for Top Heavy Plan    42

EXHIBIT A

   44

SUPPLEMENT 1

   45

SUPPLEMENT

   49

SUPPLEMENT 3

   51

SUPPLEMENT 4

   56

 

iii



--------------------------------------------------------------------------------

FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM

PART II

UNION HOURLY EMPLOYEES’ RETIREMENT PLAN

INTRODUCTION

The FMC Technologies, Inc. Employees’ Retirement Program (“Program”) is
established effective May 1, 2001 in connection with a spin-off of assets and
liabilities from the FMC Corporation Employees’ Retirement Program (the “FMC
Plan”).

The Program consists of two parts, Part I Salaried and Nonunion Hourly
Employees’ Retirement Plan and Part II Union Hourly Employees’ Retirement Plan,
which are contained in two separate plan documents. Supplements to Part I and
Part II of the Program contain provisions which apply only to a specific group
of Employees or Participants as specified therein and override any contrary
provision of the Program or either Part I or Part II. This document is Part II
Union Hourly Employees’ Retirement Plan (“Plan”) and covers certain eligible
union hourly employees as provided in Article II Participation. This document is
generally effective as of May 1, 2001, except as and to the extent otherwise
provided herein. This document shall not be construed to affect an FMC
Participant’s accrued benefit under the FMC Plan or to alter in any way the
rights of an FMC Participant, FMC Joint Annuitant, or FMC Beneficiary thereof
who has retired, died or with respect to whom there has been a severance from
service date under the FMC Plan.

The Plan is intended to be qualified under Code Section 401(a), and its
associated trust is intended to be tax exempt under Code Section 501(a). The
Plan is intended also to meet the requirements of ERISA and shall be construed
wherever possible to comply with the terms of the Code and ERISA. The Plan is
intended to provide a regular monthly retirement benefit for employees who meet
the eligibility requirements.

 

1



--------------------------------------------------------------------------------

ARTICLE I

Definitions

For purposes of this Plan and any amendments to it, the following terms have the
meanings ascribed to them below.

Actuarial Equivalent means a benefit determined to be of equal value to another
benefit on the basis of either (a) the UP-1984 Mortality Table and 8-1/2%
interest compounded annually or (b) the mortality table and interest rate
described in the applicable Supplement.

Notwithstanding the foregoing, for purposes of Section 12.8, Actuarial
Equivalent value shall be determined as follows:

 

  (i) with respect to FMC Participants whose Annuity Starting Dates occurred
prior to June 1, 1995, based on the actuarial assumptions described above;
provided that the interest rate shall not exceed the rate for immediate
annuities used by the Pension Benefit Guaranty Corporation for plans terminating
on the first day of the Plan Year that contains the Annuity Starting Date;

 

  (ii) with respect to FMC Participants with Annuity Starting Dates occurring on
or after June 1, 1995, and who had an Hour of Service prior to August 31, 1999,
based on the 1983 Group Annuity Mortality Table (weighted 50% male and 50%
female) (or the applicable mortality table prescribed under Section 417(e)(3) of
the Code) and the lesser of the interest rate described above or the applicable
interest rate prescribed under Section 417(e)(3) of the Code for the November
preceding the Plan Year that contains the Annuity Starting Date; and

 

  (iii) for Annuity Starting Dates occurring on or after August 31, 1999, with
respect to any Participant who did not have an Hour of Service prior to
August 31, 1999 based on the 1983 Group Annuity Mortality Table (weighted 50%
male and 50% female) (or the applicable mortality table, prescribed under
Section 417(e)(3) of the Code) and the applicable interest rate prescribed under
Section 417(e)(3) of the Code for the November preceding the Plan Year that
contains the Annuity Starting Date.

Administrator means the Company. The Plan is administered by the Company through
the Committee. The Administrator and the Committee have the responsibilities
specified in Article IX.

 

2



--------------------------------------------------------------------------------

Affiliate means any corporation, partnership, or other entity that is:

 

  (a) a member of a controlled group of corporations of which the Company is a
member (as described in Code Section 414(b));

 

  (b) a member of any trade or business under common control with the Company
(as described in Code Section 414(c));

 

  (c) a member of an affiliated service group that includes the Company (as
described in Code Section 414(m));

 

  (d) an entity required to be aggregated with the Company pursuant to
regulations promulgated under Code Section 414(o); or

 

  (e) a leasing organization that provides Leased Employees to the Company or an
Affiliate (as determined under paragraphs (a) through (d) above), unless (i) the
Leased Employees constitute less than 20% of the nonhighly compensated workforce
of the Company and Affiliates (as determined under paragraphs (a) through
(d) above; and (ii) the Leased Employees are covered by a plan described Code
Section 414(n)(5).

“Leasing organization” has the meaning ascribed to it in the definition of
“Leased Employee” below.

For purposes of Section 3.5, the 80% thresholds of Code Sections 414(b) and
(c) are deemed to be “more than 50%,” rather than “at least 80%.”

Annuity Starting Date means the first day of the first period for which an
amount is paid in an annuity or other form of benefit. In the case of a lump sum
distribution, the Annuity Starting Date is the date payment is actually made.

Beneficiary means the person or persons determined pursuant to Section 12.4.

Board means the board of directors of the Company.

Benefits Agreement means the Employee Benefits Agreement by and between FMC and
the Company.

Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to a specific provision of the Code includes that provision, any
successor to it and any valid regulation promulgated under the provision or
successor provision.

Collective Bargaining Agreement means the collective bargaining agreement
referred to in the applicable Supplement.

 

3



--------------------------------------------------------------------------------

Committee means the FTI Employee Benefits Plan Committee, as described in
Section 9.3, its authorized delegatee and any successor to the Committee.

Company means FMC Technologies, Inc., a Delaware corporation, and any successor
to it.

Early Retirement Benefit means the benefits determined pursuant to Section 3.2.

Early Retirement Date means the later of the Participant’s 55th birthday and the
date he or she acquires 10 Years of Credited Service.

Effective Date means (i) May 1, 2001, or if later, an Employee’s Employment
Commencement Date or Reemployment Commencement Date, whichever is applicable, or
(ii) with respect to each FMC Participant, May 1, 2001 or, if later, the date
such FMC Participant’s accrued benefit under the FMC Plan is deemed transferred
to this Plan under the Benefits Agreement.

Eligible Employee means an Employee of a Participating Employer, other than a
Leased Employee, who is employed on an hourly basis and covered by the
applicable Collective Bargaining Agreement which specifically provides for Plan
participation, or to whom coverage under the Plan is extended by the Company.

Employee means a common law employee or Leased Employee of the Company or an
Affiliate, subject to the following rules:

 

  (a) a person who is not a Leased Employee and who is engaged as an independent
contractor is not an Employee;

 

  (b) only individuals who are paid as employees from the payroll of the Company
or an Affiliate and treated as employees are Employees under the Plan; and

 

  (c) any person retroactively found to be a common law employee shall not be
eligible to participate in the Plan for any period he was not an Employee under
the Plan.

Employment Commencement Date means the date on which the Employee first performs
an Hour of Service.

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time. Reference to a specific provision of ERISA includes the provision,
any successor provision and any valid regulation promulgated under the provision
or successor provision.

50% Joint and Survivor’s Annuity means an immediate annuity which is the
Actuarial Equivalent of an Individual Life Annuity, but which provides a smaller
monthly annuity for the Participant’s life than an Individual Life Annuity.
After the Participant’s death, 50% of such reduced annuity will be paid to the
Participant’s surviving spouse for such spouse’s life.

 

4



--------------------------------------------------------------------------------

FMC means FMC Corporation, a Delaware corporation.

FMC Beneficiary means an individual who was receiving benefits under the FMC
Plan as a result of the death of an FMC Participant and whose benefit was
transferred to this Plan pursuant to the FTI Spinoff.

FMC Joint Annuitant means an individual who was designated as a joint annuitant
of an FMC Participant under the FMC Plan, the benefits of such FMC Participant
which were transferred to this Plan pursuant to the FTI Spinoff.

FMC Participant means any participant in Part II Union Hourly Employee’s
Retirement Plan of the FMC Plan who had their accrued benefit, years of credited
service and years of vesting service under the FMC Plan transferred to this
Plan, pursuant to the FTI Spinoff.

FMC Plan means the FMC Corporation Employees’ Retirement Program.

FTI Spinoff means the transfer of assets and liabilities attributable to FMC
Participants from the FMC Plan to this Plan pursuant to the Benefits Agreement.

Hour of Service means each hour for which an Employee is directly or indirectly
paid or entitled to payment by the Company or an Affiliate for the performance
of duties, and, for each FMC Participant, each hour of service credited to such
individual under the FMC Plan as of the date prior to the Effective Date for
such FMC Participant.

Individual Life Annuity means an immediate annuity which provides equal monthly
payments for the Participant’s life only.

Investment Manager means a person who is an “investment manager” as defined in
section 3(38) of ERISA.

Leased Employee means an individual who performs services for the Company or an
Affiliate on a substantially full-time basis for a period of at least 1 year,
under the primary direction or control of the Company or an Affiliate, and under
an agreement between the Company or Affiliate and a leasing organization. The
leasing organization can be a third party or the Leased Employee himself.

Normal Retirement Benefit means the benefits determined pursuant to Section 3.1.

Normal Retirement Date means the Participant’s 65th birthday, except as
otherwise provided in the applicable Supplement.

 

5



--------------------------------------------------------------------------------

100% Joint and Survivor’s Annuity means an immediate annuity which is the
Actuarial Equivalent of an Individual Life Annuity, but which provides a smaller
monthly annuity for the Participant’s life than a 50% Joint and Survivor
Annuity. After the Participant’s death, 100% of such reduced annuity will
continue to be paid to the Participant’s surviving spouse for such spouse’s
life.

One-Year Period of Severance means a 12-consecutive-month period commencing on
an Employee’s Severance From Service Date in which the Employee is not credited
with an Hour of Service.

Participant means an Eligible Employee who has begun but not ended his or her
participation in the Plan pursuant to the provisions of Article II and, unless
specifically indicated otherwise, shall include each FMC Participant.

Participating Employer means the Company and each other Affiliate that adopts
the Plan with the consent of the Board, as provided in Section 12.12.

Period of Service means the period commencing on the Effective Date and ending
on the Severance From Service Date including, for each FMC Participant, periods
of service credited under the FMC Plan as of the date immediately prior to the
relevant Effective Date for such FMC Participant. All Periods of Service
(whether or not consecutive) shall be aggregated. Notwithstanding the foregoing,
if an Employee incurs a One-Year Period of Severance at a time when he or she
has no vested interest under the Plan and the Employee does not perform an Hour
of Service within 5 years after the beginning of the One-Year Period of
Severance, the Period of Vesting Service prior to such One-Year Period of
Severance shall not be aggregated.

Period of Severance means the period commencing on the Severance From Service
Date and ending on the date on which the Employee again performs an Hour of
Service.

Plan means Part II Union Hourly Employees’ Retirement Plan of the FMC
Technologies, Inc. Employees’ Retirement Program.

Plan Year means the period beginning May 1, 2001 and ending December 31, 2001
and thereafter the 12-month period beginning on January 1 and ending the next
December 31.

Reemployment Commencement Date means the first date following a Period of
Severance which is not required to be taken into account for purposes of an
Employee’s Period of Vesting Service on which the Employee performs an Hour of
Service.

Severance From Service Date means the earliest of:

 

  (a) the date on which an Employee voluntarily terminates, retires, is
discharged or dies;

 

  (b) the first anniversary of the first date of a period in which an Employee
remains absent from service (with or without pay) with the Company and
Affiliates for any reason other than voluntary termination, retirement,
discharge or death; or

 

6



--------------------------------------------------------------------------------

  (c) the second anniversary of the date an Employee is absent pursuant to a
maternity or paternity leave of absence; provided, however, that the period
between the first and second anniversaries of the first date of such absence
shall be neither a Period of Service nor a One-Year Period of Severance.

Notwithstanding the foregoing, a Severance From Service Date shall not be
considered to have occurred under the following circumstances:

 

  (i) during a leave of absence, vacation or holiday with pay;

 

  (ii) during a leave of absence without pay granted by reason of disability or
under the Family and Medical Leave Act of 1993;

 

  (iii) during a period of qualified military service, provided the Employee
makes application to return within 90 days after completion of active service
and returns to active employment as an Employee while reemployment rights are
protected by law. If the Employee does not so return, the Employee shall have a
Severance From Service Date on the first anniversary of the date of entry into
military service.

If the Employee violates the terms of a leave of absence, the Employee shall be
deemed to have voluntarily terminated as of the date of such violation. In the
case of a leave in excess of 12 months, if the Employee fails to return to
active employment immediately after such leave, the Employee shall be deemed to
have voluntarily terminated as of the last day of the 12th month of the leave.

A “maternity or paternity leave of absence” means an absence from work by reason
of the Employee’s pregnancy, birth of the Employee’s child, placement of a child
with the Employee in connection with the adoption of such child, or any absence
for the purpose of caring for such child for a period immediately following such
birth or placement.

Supplement means the provisions of the Plan which apply only to a specific group
of Employees or Participants as detailed in such Supplement and which override
any contrary provision of the Plan.

Total and Permanent Disability has the meaning assigned thereto in the
applicable Supplement.

Trust means the trust established by the Trust Agreement. “Trust Agreement”
means the trust agreement or agreements, as amended from time to time, entered
into by the Company and the Trustee pursuant to Section 8.1. “Trustee” means the
trustee or trustees at any time appointed by the Company pursuant to
Section 8.1.

 

7



--------------------------------------------------------------------------------

Trust Fund means the trust fund established and maintained by the Trustee to
hold all assets of the Plan pursuant to the Trust Agreement.

Year of Credited Service means (a) for an FMC Participant, his or her years of
credited service under the FMC Plan prior to such FMC Participant’s Effective
Date and (b) the total number of calendar months during the Employee’s Period of
Service while the Employee is an Eligible Employee and after he has become a
Participant divided by 12. A partial month in such Period of Service counts as a
whole month, and fractional Years of Credited Service shall be taken into
account in determining a Participant’s benefits. Year of Credited Service shall
also include such other periods as the Company recognizes as a Year of Credited
Service, pursuant to written and nondiscriminatory rules.

Notwithstanding the foregoing, Credited Service shall not include: (i) any leave
of absence without pay unless the Employee returns to active employment as an
Employee immediately after such leave and abides by all the terms of the leave,
(ii) any maternity or paternity leave of absence unless the Employee returns to
active employment as an Employee within 12 months after the first day of such
leave, or (iii) any period of service with respect to which such Eligible
Employee accrues a benefit under the FMC Plan on or after May 1, 2001 or any
pension, profit sharing or other retirement plan listed on Exhibit A.

Year of Vesting Service means (a) for an FMC Participant, his or her years of
service and years of vesting service credited under the FMC Plan prior to such
FMC Participant’s Effective Date, and (b) the total number of calendar months
during the Employee’s Period of Service divided by 12, determined in accordance
with the following rules:

 

  (i) a partial month in the Employee’s Period of Service counts as a whole
month;

 

  (ii) if the Employee has a Severance From Service Date by reason of a
voluntary termination, discharge or retirement and the Employee then performs 1
Hour of Service within 12 months of the Severance From Service Date, such Period
of Severance is included in the Period of Service. If the Employee has a
Severance From Service Date by reason of a voluntary termination, discharge or
retirement during an absence from service of 12 months or less for any reason
other than a voluntary termination, discharge or retirement, and then performs 1
Hour of Service within 12 months of the date on which the Employee was first
absent from service, such Period of Severance is included in the Period of
Service;

 

  (iii) period of Service also includes the following:

 

  (1) a period of employment with an employer substantially all of the equity
interest or assets of which have been acquired by the Company or an Affiliate,
but only to the extent that the Company expressly recognizes such period as a
Period of Service pursuant to written and nondiscriminatory rules; and

 

8



--------------------------------------------------------------------------------

  (2) such other periods as the Company recognizes as a Period of Service
pursuant to written and nondiscriminatory rules.

 

9



--------------------------------------------------------------------------------

ARTICLE II

Participation

 

2.1 Eligibility and Commencement of Participation

Each FMC Participant shall automatically became a Participant in the Plan on
such FMC Participant’s Effective Date. Except as otherwise provided in the
applicable Supplement, each other Employee shall automatically become a
Participant in the Plan as of the date he or she satisfies all of the following
requirements:

 

  (a) the Employee is an Eligible Employee; and

 

  (b) the Employee either (i) is a permanent, full-time employee, or (ii) has
completed not less than 1,000 Hours of Service in a 12-month period beginning on
the Employee’s Employment Commencement Date or any anniversary thereof.

 

2.2 Provision of Information

Each Participant must make available to the Administrator any information it
reasonably requests. As a condition of participation in the Plan, an Employee
agrees, on his or her own behalf and on behalf of all persons who may have or
claim any right by reason of the Employee’s participation in the Plan, to be
bound by all provisions of the Plan.

 

2.3 Termination of Participation

A Participant ceases to be a Participant when he or she dies or, if earlier,
when his or her entire vested benefit accrued under the Plan has been paid to
him or her.

 

2.4 Special Rules Relating to Veterans’ Reemployment Rights

Notwithstanding any provision of this Plan to the contrary, with respect to an
Eligible Employee or Participant who is reemployed in accordance with the
reemployment provisions of the Uniformed Services Employment and Reemployment
Rights Act following a period of qualifying military service (as determined
under such Act), contributions, benefits and service credit will be provided in
accordance with Section 414(u) of the Code.

 

10



--------------------------------------------------------------------------------

ARTICLE III

Normal, Early and Deferred Retirement Benefits

 

3.1 Normal Retirement Benefits

3.1.1 Normal Retirement: A Participant who retires on the Normal Retirement Date
shall be entitled to receive a Normal Retirement Benefit determined under
Section 3.1.2. Payment of such benefit shall commence as of the first day of the
month coincident with or next following the Participant’s Normal Retirement
Date, unless the Participant elects to defer commencement subject to
Section 3.3.2.

3.1.2 Amount of Normal Retirement Benefit: A Participant’s monthly Normal
Retirement Benefit shall be equal to the amount determined in accordance with
the applicable Supplement.

3.1.3 Reductions for Certain Benefits: A Participant’s Normal Retirement Benefit
shall be reduced by the value of any vested benefit payable to the Participant
under the FMC Plan or any pension, profit sharing or other retirement plan other
than the FTI Savings and Investment Plan (hereinafter called “Duplicate Benefit
Plan”) which is attributable to any period which counts as Credited Service
under this Plan. For purposes of determining the amount of the reduction, the
vested benefit under the Duplicate Benefit Plan shall be converted as of the
Annuity Starting Date to a form which is identical and the Actuarial Equivalent
of the form and amount of benefit which is to be paid under this Plan. The value
of the Participant’s vested benefit under the Duplicate Benefit Plan shall be
determined as of the earlier of such date or the date distribution of such
vested benefit was made or commenced.

 

3.2 Early Retirement Benefits

3.2.1 Early Retirement: A Participant who retires on or after the Early
Retirement Date shall be entitled to receive an Early Retirement Benefit
determined under Section 3.2.2. Payment of such benefit shall commence as of the
first of the month coincident with or next following the Participant’s Early
Retirement Date or, if the Participant elects, as of the first day of any
subsequent month, but not later than the Normal Retirement Date. Any such
election of a deferred commencement date may be revoked at any time prior to
such date and a new date may be elected by giving advance written notice to the
Administrator in accordance with rules prescribed by the Administrator.

3.2.2 Amount of Early Retirement Benefit: Subject to Section 3.2.3, a
Participant’s monthly Early Retirement Benefit shall be equal to an amount
determined pursuant to Section 3.1.2 as in effect on the date the Participant’s
Years of Credited Service terminate, based on the Participant’s Years of
Credited Service as of such date.

3.2.3 Early Retirement Reduction Factor: If a Participant’s Early Retirement
Benefit commences prior to the Participant’s Normal Retirement Date, the
Participant’s Early Retirement Benefit computed pursuant to Section 3.2.2 shall
be reduced in accordance with the applicable Supplement.

 

11



--------------------------------------------------------------------------------

3.3 Deferred Retirement Benefits

3.3.1 Deferred Retirement: A Participant who retires after the Normal Retirement
Date shall be entitled to receive a Normal Retirement Benefit determined under
Section 3.1.2 commencing as of the first day of the month coinciding with or
next following the date the Participant actually retires. Each Participant shall
accrue additional benefits hereunder after the Participant’s Normal Retirement
Date with respect to the portion of the Normal Retirement Benefit which is
attributable to contributions by the Company.

3.3.2 Distribution Requirements: Except as hereinafter provided, unless the
Participant elects otherwise in accordance with the terms of the Plan, payment
of a Participant’s retirement benefits will begin no later than 60 days after
the close of the Plan Year in which the latest of the following events occurs:

 

  (a) the Participant’s 65th birthday;

 

  (b) the 10th anniversary of the year in which the Participant commenced
participation in the Plan; and

 

  (c) the Participant terminates employment with the Company and all Affiliates.

If the amount of the payment required to commence on the date determined under
this Section 3.3.2 cannot be ascertained by such date, or if it is not possible
to make such payment on such date because the Administrator cannot locate the
Participant after making reasonable efforts to do so, a payment retroactive to
such date may be made no later than 60 days after the earliest date on which the
amount of such payment can be ascertained under this Plan or the date the
Participant is located.

Notwithstanding any other provision of this Plan:

 

  (i) the accrued benefit of a Participant who attains age 70-1/2 on or after
January 1, 2000 must be distributed or commence to be distributed no later than
the April 1 following the later of (1) the calendar year in which the
Participant attains age 70-1/2 or (2) the calendar year in which the Participant
retires (unless the Participant is a 5% owner, as defined in Code Section 416,
of the Company with respect to the Plan Year in which the Participant attains
age 70-1/2, in which case this Subsection (2) shall not apply); and

 

12



--------------------------------------------------------------------------------

  (ii) the accrued benefit of a Participant who attains age 70-1/2 prior to
January 1, 2000 must be distributed or commence to be distributed no later than
the April 1 following the calendar year in which the Participant attains age
70-1/2 unless the Participant is not a 5% owner (as defined in Subsection (i))
and elects to defer distribution to the calendar year in which the Participant
retires.

All Plan distributions will comply with Code Section 401(a)(9), including
Department of Treasury Regulation Section 1.401(a)(9)-2.

 

3.4 Suspension of Benefits

3.4.1 Prior to Normal Retirement Date: If a Participant receives retirement
benefits under the Plan following a termination of employment prior to the
Participant’s Normal Retirement Date and again becomes an Employee prior to
Normal Retirement Date, no retirement benefits shall be paid during such later
period of employment and up to Normal Retirement Date. Any benefits payable
under the Plan to or on behalf of the Participant at the time of the
Participant’s subsequent termination of employment shall be reduced by the
Actuarial Equivalent of any benefits paid to the Participant after the
Participant’s earlier termination and prior to the Participant’s Normal
Retirement Date.

3.4.2 After Normal Retirement Date: If (a) a Participant whose employment
terminates again becomes an Employee after the Participant’s Normal Retirement
Date, or again becomes an Employee prior to the Participant’s Normal Retirement
Date and continues in employment beyond the Participant’s Normal Retirement
Date, or (b) a Participant continues in employment with the Company and
Affiliates after the Participant’s Normal Retirement Date without a prior
termination, the following provisions of this Section 3.4.2 shall apply to the
Participant as of the Participant’s Normal Retirement Date or, if later, the
Participant’s date of reemployment.

 

  (i) For purposes of this Section 3.4.2, the following definitions shall apply:

 

  (1) Postretirement Date Service means each calendar month after a
Participant’s Normal Retirement Date and subsequent to the time that:

 

  (A) payment of retirement benefits commenced to the Participant if the
Participant returned to employment with the Company and Affiliates, or

 

  (B) payment of retirement benefits would have commenced to the Participant if
the Participant had not remained in employment with the Company and Affiliates,

if in either case the Participant receives pay from the Company and Affiliates
for any Hours of Service performed on each of 8 or more days (or separate work
shifts) in such calendar month.

 

13



--------------------------------------------------------------------------------

  (2) Suspendable Amount means the monthly retirement benefits otherwise payable
in a calendar month in which the Participant is engaged in Postretirement Date
Service.

 

  (ii) Payment shall be permanently withheld on a portion of a Participant’s
retirement benefits, not in excess of the Suspendable Amount, for each calendar
month during which the Participant is employed in Postretirement Date Service.

 

  (iii) If payments have been suspended pursuant to Subsection (ii) above, such
payments shall resume no later than the first day of the third calendar month
after the calendar month in which the Participant ceases to be employed in
Postretirement Date Service; provided, however, that no payments shall resume
until the Participant has complied with the requirements set forth in Subsection
(vi) below. The initial payment upon resumption shall include the payment
scheduled to occur in the calendar month when payments resume and any amounts
withheld during the period between the cessation of Postretirement Date Service
and the resumption of payment, less any amounts that are subject to offset
pursuant to Subsection (iv) below.

 

  (iv) Retirement benefits made subsequent to Postretirement Date Service shall
be reduced by (1) the Actuarial Equivalent of any benefits paid to the
Participant prior to the time the Participant is reemployed after the
Participant’s Normal Retirement Date; and (2) the amount of any payments
previously made during those calendar months in which the Participant was
engaged in Postretirement Date Service; provided, however, that such reduction
under Subsection (2) shall not exceed, in any one month, 25% percent of that
month’s total retirement benefits (excluding amounts described in Subsection
(ii) above) that would have been due but for the offset.

 

  (v) Any Participant whose retirement benefits are suspended pursuant to
Subsection (ii) of this Section 3.4.2 shall be notified (by personal delivery or
certified or registered mail) during the first calendar month in which payments
are withheld that the Participant’s retirement benefits are suspended. Such
notification shall include:

 

  (1) a description of the specific reasons for the suspension of payments;

 

  (2) a general description of the Plan provisions relating to the suspension;

 

  (3) a copy of the provisions;

 

14



--------------------------------------------------------------------------------

  (4) a statement to the effect that applicable Department of Labor Regulations
may be found at Section 2530.203-3 of Title 29 of the Code of Federal
Regulations;

 

  (5) the procedure for appealing the suspension, which procedure shall be
governed by Section 12.11; and

 

  (6) the procedure for filing a benefits resumption notification pursuant to
Subsection (vi) below.

If payments subsequent to the suspension are to be reduced by an offset pursuant
to Subsection (iv) above, the notification shall specifically identify the
periods of employment for which the amounts to be offset were paid, the
Suspendable Amounts subject to offset, and the manner in which the Plan intends
to offset such Suspendable Amounts.

 

  (vi) Payments shall not resume as set forth in Subsection (iii) above until a
Participant performing Postretirement Date Service notifies the Administrator in
writing of the cessation of such Service and supplies the Administrator with
such proof of the cessation as the Administrator may reasonably require.

 

  (vii) A Participant may request, pursuant to the procedure contained in
Section 12.11, a determination whether specific contemplated employment will
constitute Postretirement Date Service.

 

3.5 Benefit Limitations

3.5.1 Limitation on Accrued Benefit: Notwithstanding any other provision of the
Plan, the annual benefit payable under the Plan to a Participant, when expressed
as a monthly benefit commencing at the Participant’s Social Security Retirement
Age (as defined in Code Section 415(b)(8)), shall not exceed the lesser of
(a) $7,500 or (b) the highest average of the Participant’s monthly compensation
for 3 consecutive calendar years, subject to the following:

 

  (i) The maximum shall apply to the Individual Life Annuity and to that portion
of the 100% (or 50%, as applicable) Joint and Survivor’s Annuity payable to the
Participant during his lifetime.

 

  (ii) If a Participant has fewer than 10 years of participation in the Plan,
the maximum dollar limitation of Subsection (a) above shall be multiplied by a
fraction of which the numerator is the Participant’s actual years of
participation in the Plan (computed to fractional parts of a year) and the
denominator is 10. If a Participant has fewer than 10 Years of Vesting Service,
the maximum compensation limitation in Subsection (b) above shall be multiplied
by a fraction of which the numerator is the Years of Vesting Service (computed
to fractional parts of a year) and the denominator is 10. Provided, however,
that in no event shall such dollar or compensation limitation, as applicable, be
less than 1/10th of such limitation determined without regard to any adjustment
under this Subsection (ii).

 

15



--------------------------------------------------------------------------------

  (iii) As of January 1 of each year, 1/12th of the dollar limitation as
determined by the Commissioner of Internal Revenue for that calendar year to
reflect increases in the cost of living shall become effective as the maximum
dollar limitation in Subsection (a) above for the Plan Year ending within that
calendar year for Participants terminating in or after such Plan Year.

 

  (iv) The dollar limitation under Subsection (a) above shall be modified as
follows to reflect commencement of retirement benefits on a date other than the
Participant’s Social Security Retirement Age:

 

  (1) If the Participant’s Social Security Retirement Age is 65, the dollar
limitation for benefits commencing on or after age 62 is determined by reducing
the dollar limitation under Subsection (a) above by 5/9ths of 1% for each month
by which benefits commence before the month in which the Participant attains age
65;

 

  (2) If the Participant’s Social Security Retirement Age is greater than 65,
the dollar limitation for benefits commencing on or after age 62 is determined
by reducing the dollar limitation under Subsection (a) above by 5/9ths of 1% for
each of the first 36 months and by 5/12ths of 1% for each of the additional
months by which benefits commence before the month in which the Participant
attains Social Security Retirement Age;

 

  (3) If the Participant’s benefit commences prior to age 62, the dollar
limitation shall be the actuarial equivalent of Subsection (a) above, payable at
age 62, as determined above, reduced for each month by which benefits commence
before the month in which the Participant attains age 62. Actuarial equivalence
shall be determined using the greater of the interest rate assumption under the
Plan for determining early retirement benefits or 5% per year. The mortality
basis for determining Actuarial Equivalence for terminations prior to January 1,
1995 shall be the 1983 Group Annuity Mortality Table (weighted 50% male and 50%
female);

 

  (4) In the case of a Participant whose retirement benefit commences after
Social Security Retirement Age, the dollar limitation shall be the actuarial
equivalent of Subsection (a) above payable at Social Security Retirement Age,
using the lesser of the interest rate assumption under the Plan or 5% per year.
The mortality basis for determining Actuarial Equivalence for terminations prior
to January 1, 1995 shall be the 1983 Group Annuity Mortality Table (weighted 50%
male and 50% female).

 

16



--------------------------------------------------------------------------------

  (v) Notwithstanding the foregoing, the maximum as applied to any FMC
Participant on April 1, 1987 shall in no event be less than the FMC
Participant’s “current accrued benefit” under the FMC Plan as of March 31, 1987,
as that term is defined in Section 1106 of the Tax Reform Act of 1986.

 

  (vi) The maximum shall apply to the benefits payable to a Participant under
the Plan and all other tax-qualified defined benefit plans of the Company and
Affiliates (whether or not terminated), and benefits shall be reduced, if
necessary, in the reverse of the chronological order of participation in such
plans.

3.5.2 Multiple Plan Reduction: With respect to a FMC Participant who did not
have 1 Hour of Service after December 31, 1999 and who is (or has been) a
participant in any defined contribution plan (whether or not terminated)
maintained by FMC, the Company or an Affiliate, the sum of the FMC Participant’s
defined benefit plan fraction (as defined under Code Section 415(e)(2)) and
defined contribution plan fraction (as defined under Code Section 415(e)(3))
shall not exceed 1. If such sum exceeds 1, the FMC Participant’s defined benefit
plan fraction shall be reduced until such sum equal 1.

 

3.6 FMC Participants’ Benefits

The Normal Retirement Benefit, Early Retirement Benefit Termination Benefit, and
Disability Retirement Benefit for each FMC Participant who is not an Employee
and who does not complete an Hour of Service on or after May 1, 2001 shall,
notwithstanding the provisions of Sections 3.1, 3.2, 3.3, 4.2 or 5.2 hereof,
equal the accrued benefit of such FMC Participant as transferred from the FMC
Plan in the FTI Spinoff.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

Termination Benefits

 

4.1 Termination of Service

Except as provided in the applicable Supplement, a Participant who has 5 Years
of Vesting Service but who ceases to be an Employee before the Participant’s
Early Retirement Date for any reason other than death shall be entitled to
receive a “Termination Benefit” determined under Section 4.2. Except as provided
in the applicable Supplement, payment of such benefit shall commence as of the
first day of the month coincident with or next following the Participant’s
Normal Retirement Date, unless the Participant elects to defer commencement
subject to Section 3.3.2. Except as provided in the applicable Supplement, if
the Participant satisfies the age requirement for an Early Retirement Benefit,
the Participant may elect payment of the Actuarial Equivalent of the
Participant’s Termination Benefit to commence as of the first day of any month
before such Normal Retirement Date and coincident with or following the
Participant’s Early Retirement Date. Any such election of the earlier Annuity
Starting Date shall be made by giving advance written notice to the
Administrator in accordance with rules prescribed by the Administrator. Except
as provided in Article V and Article VII, no benefits shall be payable to any
person if the Participant dies prior to the Annuity Starting Date. A terminated
Participant who has no vested interest in the Participant’s accrued benefit
shall be deemed to have received a distribution of the Participant’s entire
vested benefit. The Committee or its delegatee may, in its discretion, fully
vest a Participant in the Participant’s accrued benefit in the event the
Participant’s employment with the Company is affected by a transaction
undertaken by the Company.

 

4.2 Amount of Termination Benefit

Except as provided in the applicable Supplement or Section 3.6, a Participant’s
monthly Termination Benefit shall be determined pursuant to Section 3.1.2 as in
effect on the date his Years of Vesting Service terminate based on the
Participant’s Years of Vesting Service as of such date. Except as provided in
the applicable Supplement, if payment of the Participant’s Termination Benefit
commences before the Normal Retirement Date, the amount of the monthly benefit
shall be reduced to an Actuarial Equivalent to reflect such earlier
commencement.

 

18



--------------------------------------------------------------------------------

ARTICLE V

Disability Retirement Benefits

 

5.1 Disability Retirement

To the extent provided in the applicable Supplement, a Participant who is an
Employee and who satisfies the requirements for Disability Retirement in the
applicable Supplement shall be entitled to receive a Disability Retirement
Benefit determined under Section 5.2. If a Participant’s Total and Permanent
Disability ceases, the payment of the Participant’s Disability Retirement
Benefit shall cease.

 

5.2 Amount of Disability Retirement Benefit

A Participant’s Disability Retirement Benefit shall be determined pursuant to
the applicable Supplement as in effect on the date the Participant’s Years of
Credited Service terminate.

 

19



--------------------------------------------------------------------------------

ARTICLE VI

Payment of Retirement Benefits

 

6.1 Normal Form of Benefit

Except as otherwise provided in the applicable Supplement, a Participant’s
benefit shall be paid in the form of a 100% Joint and Survivor’s Annuity, with
the Participant’s spouse as joint annuitant if the Participant is married on the
Annuity Starting Date, and in the form of an Individual Life Annuity if the
Participant is not married on the Annuity Starting Date, unless the Participant
elects not to receive payments pursuant to this Section 6.1 and to receive
payments in one of the optional forms permitted under Section 6.2. An election
not to receive the normal form of benefit and to receive payment in an optional
form shall satisfy the applicable requirements of Section 6.3.

 

6.2 Optional Forms of Benefit

Except as otherwise provided in the applicable Supplement, a married Participant
may elect, with spousal consent and in accordance with Section 6.3, to receive
the Participant’s benefits in the form of an Individual Life Annuity.

 

6.3 Election of Benefits

6.3.1 The Administrator shall provide each Participant with a written notice
containing the following information:

 

  (a) a general description of the normal form of benefit payable under the
Plan;

 

  (b) the Participant’s right to make and the effect of an election to waive the
normal form of benefit;

 

  (c) the right of the Participant’s spouse not to consent to the Participant’s
election under Section 6.1;

 

  (d) the right of Participant to revoke such election, and the effect of such
revocation;

 

  (e) the optional forms of benefits available under the Plan; and

 

  (f) the Participant’s right to request in writing information on the
particular financial effect of an election by the Participant to receive an
optional form of benefit in lieu of the normal form of benefit.

 

20



--------------------------------------------------------------------------------

6.3.2 The notice under Section 6.3.1 shall be provided to the Participant at
each of the following times as shall be applicable to him:

 

  (a) not more than 90 days and not less than 30 days after a Participant who is
in the employ of the Company or an Affiliate gives notice of the Participant’s
intention to terminate employment and commence receipt of the Participant’s
retirement benefits under the Plan; or

 

  (b) not more than 90 days and not less than 30 days prior to the attainment of
age 65 of a Participant (whether or not the Participant has terminated
employment) who has not previously commenced receiving retirement benefits.

The election period in Section 6.3.3 for a Participant who requests additional
information during the election period will be extended until 90 days after the
additional information is mailed or personally delivered. Any such request shall
be made only within 90 days after the date the information described in
Section 6.3.1 is given to the Participant, and the Administrator shall not be
obligated to comply with more than one such request. Any information provided
pursuant to this Section 6.3.2 will be given to the Participant within 30 days
after the date of the Participant’s request and will be based upon the estimated
benefits to which the Participant will be entitled as of the later of the first
day on which such benefits could commence or the last day of the Plan Year in
which the Participant’s request is received. If a Participant files an election
(or revokes an election) pursuant to this Section 6.3 less than 60 days prior to
the Annuity Starting Date, such Participant’s initial payments may be delayed
for administrative reasons. In such event, the payments shall begin as soon as
practicable and shall be made retroactively to such date.

6.3.3 A Participant may make the election provided in Section 6.1 by filing the
prescribed form with the Administrator at any time during the election period.
The election period shall begin 90 days prior to the Participant’s Annuity
Starting Date. Such election shall be subject to the written consent of the
Participant’s spouse, acknowledging the effect of the election and witnessed by
a Plan representative or a notary public. Such spousal consent shall not be
required if the Participant establishes to the satisfaction of the Administrator
that the consent of the spouse may not be obtained because there is no spouse or
the spouse cannot be located. A spouse’s consent shall be irrevocable. The
election in Section 6.1 may be revoked or changed at any time during the
election period but shall be irrevocable thereafter.

6.3.4 Notwithstanding Section 6.3.3:

 

  (a) distribution of benefits may commence less than 30 days after the notice
required pursuant to Section 6.3.1 is provided if:

 

  (i) the Participant elects to waive the requirement that notice be given at
least 30 days prior to the Annuity Starting Date; and

 

  (ii) the distribution commences more than 7 days after such notice is
provided.

 

21



--------------------------------------------------------------------------------

  (b)

The notice described in Section 6.3.1 may be provided after the Annuity Starting
Date, in which case the applicable election period shall not end before the 30th
day after the date on which such notice is provided, unless the Participant
elects to waive the 30-day notice requirements pursuant to Subsection (a) above.

 

6.4 FMC Participants in Pay Status

Notwithstanding any provision in the Plan to the contrary, each FMC Participant
who had elected to receive and/or was receiving their normal retirement benefit,
early retirement benefit, deferred retirement benefit, disability retirement
benefit or termination benefit under the FMC Plan prior to the Effective Date
shall on and after the Effective Date continue to receive such benefits in the
same form, and in the same amount as such FMC Participant and/or, as applicable,
FMC Joint Annuitant, was receiving or would have received under the FMC Plan
prior to the Effective Date as if such benefits were paid by the FMC Plan. In
addition, each FMC Beneficiary who was receiving benefits under the FMC Plan on
behalf of an FMC Participant prior to the Effective Date shall continue to
receive such benefits from this Plan after the Effective Date in the same form
and in the same amount as if such benefits were paid by the FMC Plan.

 

22



--------------------------------------------------------------------------------

ARTICLE VII

Survivor’s Benefits

 

7.1 Surviving Spouse’s Benefit

If a Participant who has 5 or more Years of Vesting Service dies before the
Annuity Starting Date and leaves a surviving spouse to whom the Participant has
been married for at least 12 months, the Participant’s surviving spouse shall be
entitled to receive a survivor’s benefit for life. Except as otherwise provided
in the applicable Supplement, the amount of such survivor’s benefit shall be
determined pursuant to Section 4.2 based upon the Participant’s age and Years of
Credited Service on the date of the Participant’s death and paid in the form of
a 50% Joint and Survivor’s Annuity as if the Participant had died on the day
before such benefits commence. Except as otherwise provided in the applicable
Supplement, payment of the survivor’s benefit shall commence on the first day of
the month coincident with or next following the later of the first date the
Participant could have commenced an Early Retirement Benefit or the
Participant’s death, unless the Participant’s spouse elects to commence payment
of benefits as of the first day of any subsequent month, but not later than the
Participant’s Normal Retirement Date.

 

7.2 Certain Former Employees

FMC Participants who have 10 Years of Vesting Service but who have not been
credited with an Hour of Service on or after August 23, 1984 and are not
receiving benefits on that date shall be entitled to elect survivor’s benefits
only as follows:

 

  (a) if the FMC Participant is credited with an hour of service under the FMC
Plan or a predecessor plan on or after September 2, 1974, but is not otherwise
credited with an hour of service under the FMC Plan or this Plan in a Plan Year
beginning on or after January 1, 1976, the Participant shall be afforded an
opportunity to elect payment of benefits in the form of a 100% Joint and
Survivor’s Annuity; or

 

  (b) if the Participant is credited with an Hour of Service under this Plan,
the FMC Plan, or a predecessor plan in a Plan Year beginning after December 31,
1975, the Participant shall be afforded the opportunity to elect a Surviving
Spouse’s Benefit under Section 7.1.

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

Fiduciaries

 

8.1 Named Fiduciaries

8.1.1 The Company is the Plan sponsor and a “named fiduciary” with respect to
control over and management of the Plan’s assets only to the extent that it
(a) shall appoint the members of the Committee which administers the Plan at the
Administrator’s direction; (b) shall delegate its authorities and duties as
“plan administrator,” as defined under ERISA, to the Committee; and (c) shall
continually monitor the performance of the Committee.

8.1.2 The Company, as Administrator, and the Committee, which administers the
Plan at the Administrator’s direction, are “named fiduciaries” of the Plan, as
that term is defined in ERISA Section 402(a)(2), with authority to control and
manage the operation and administration of the Plan. The Administrator is also
the “administrator” and “plan administrator” of the Plan, as those terms are
defined in ERISA Section 3(16)(A) and Code Section 414(g), respectively.

8.1.3 The Trustee is a “named fiduciary” of the Plan, as that term is defined in
ERISA Section 402(a)(2), with authority to manage and control all Trust assets,
except to the extent that authority is delegated to an Investment Manager or to
the extent the Administrator or the Committee directs the allocation of Trust
assets among general investment categories.

8.1.4 The Company, the Administrator, and the Trustee are the only named
fiduciaries of the Plan.

 

8.2 Employment of Advisers

A named fiduciary, and any fiduciary appointed by a named fiduciary, may employ
one or more persons to render advice regarding any of the named fiduciary’s or
fiduciary’s responsibilities under the Plan.

 

8.3 Multiple Fiduciary Capacities

Any named fiduciary and any other fiduciary may serve in more than one fiduciary
capacity with respect to the Plan.

 

8.4 Payment of Expenses

All Plan expenses, including expenses of the Administrator, the Committee, the
Trustee, any Investment Manager and any insurance company, will be paid by the
Trust Fund, unless a Participating Employer elects to pay some or all of those
expenses.

 

24



--------------------------------------------------------------------------------

8.5 Indemnification

To the extent not prohibited by state or federal law, each Participating
Employer agrees to, and will indemnify and save harmless the Administrator, any
past, present, additional or replacement member of the Committee, and any other
employee, officer or director of that Participating Employer, from all claims
for liability, loss, damage (including payment of expenses to defend against any
such claim) fees, fines, taxes, interest, penalties and expenses which result
from any exercise or failure to exercise any responsibilities with respect to
the Plan, other than willful misconduct or willful failure to act.

 

25



--------------------------------------------------------------------------------

ARTICLE IX

Plan Administration

 

9.1 Powers, Duties and Responsibilities of the Administrator and the Committee

9.1.1 The Administrator and the Committee have full discretion and power to
construe the Plan and to determine all questions of fact or interpretation that
may arise under it. Interpretation of the Plan or determination of questions of
fact regarding the Plan by the Administrator or the Committee will be
conclusively binding on all persons interested in the Plan.

9.1.2 The Administrator and the Committee have the power to promulgate such
rules and procedures, to maintain or cause to be maintained such records, and to
issue such forms as it deems necessary or proper to administer the Plan.

9.1.3 Subject to the terms of the Plan, the Administrator and/or the Committee
will determine the time and manner in which all elections authorized by the Plan
must be made or revoked.

9.1.4 The Administrator and the Committee have all the rights, powers, duties
and obligations granted or imposed upon them elsewhere in the Plan.

9.1.5 The Administrator and the Committee have the power to do all other acts in
the judgment of the Administrator or the Committee necessary or desirable for
the proper and advantageous administration of the Plan.

9.1.6 The Administrator and the Committee will exercise all responsibilities in
a uniform and nondiscriminatory manner.

 

9.2 Delegation of Administration Responsibilities

The Administrator and the Committee may designate by written instrument one or
more actuaries, accountants or consultants as fiduciaries to carry out, where
appropriate, the administrative responsibilities, including their fiduciary
duties. The Committee may from time to time allocate or delegate to any
subcommittee, member of the Committee and others, not necessarily employees of
the Company, any of its duties relative to compliance with ERISA, administration
of the Plan and related matters, including involving the exercise of discretion.
The Company’s duties and responsibilities under the Plan shall be carried out by
its directors, officers and employees, acting on behalf of and in the name of
the Company in their capacities as directors, officers and employees, and not as
individual fiduciaries. No director, officer nor employee of the Company shall
be a fiduciary with respect to the Plan unless he or she is specifically so
designated and expressly accepts such designation.

 

26



--------------------------------------------------------------------------------

9.3 Committee Members

The Committee shall consist of not less than 3 people, who need not be
directors, and shall be appointed by the Chief Executive Officer of the Company.
Any Committee member may resign and the Chief Executive Officer may remove any
Committee member, with or without cause, at any time. A majority of the members
of the Committee shall constitute a quorum for the transaction of business and
the act of a majority of the Committee members at a meeting at which a quorum is
present shall be the act of the Committee. The Committee can act by written
consent signed by all of its members. Any members of the Committee who are
Employees shall not receive compensation for their services for the Committee.
No Committee member shall be entitled to act on or decide any matter relating
solely to his or her status as a Participant.

 

27



--------------------------------------------------------------------------------

ARTICLE X

Funding of the Plan

 

10.1 Appointment of Trustee

The Committee or its authorized delegatee will appoint the Trustee and either
may remove it. The Trustee accepts its appointment by executing the Trust
Agreement. A Trustee will be subject to direction by the Committee or its
authorized delegatee or, to the extent specified by the Company, by an
Investment Manager, and will have the degree of discretion to manage and control
Plan assets specified in the Trust Agreement. Neither the Company nor any other
Plan fiduciary will be liable for any act or omission to act of a Trustee, as to
duties delegated to the Trustee.

 

10.2 Actuarial Cost Method

The Committee or its authorized delegatee shall determine the actuarial cost
method to be used in determining costs and liabilities under the Plan pursuant
to Section 301 et seq., of ERISA and Section 412 of the Code. The Committee or
its authorized delegatee shall review such actuarial cost method from time to
time, and if it determines from review that such method is no longer
appropriate, then it shall petition the Secretary of the Treasury for approval
of a change of actuarial cost method.

 

10.3 Cost of the Plan

Annually the Committee or its authorized delegatee shall determine the normal
cost of the Plan for the Plan Year and the amount (if any) of the unfunded past
service cost on the basis of the actuarial cost method established for the Plan
using actuarial assumptions which, in the aggregate, are reasonable. The
Committee or its authorized delegatee shall also determine the contributions
required to be made for each Plan Year by the Participating Employers in order
to satisfy the minimum funding standard (or alternative minimum funding
standard) for such Plan Year determined pursuant to Sections 302 through 305 of
ERISA and Section 412 of the Code.

 

10.4 Funding Policy

The Participating Employers shall cause contributions to be made to the Plan for
each Plan Year in the amount necessary to satisfy the minimum funding standard
(or alternative minimum funding standard) for such Plan Year; provided, however,
that this obligation shall cease when the Plan is terminated. In the case of a
partial termination of the Plan, this obligation shall cease with respect to
those Participants, Joint Annuitants and Beneficiaries who are affected by such
partial termination. Each contribution is conditioned upon its deductibility
under Section 404 of the Code and shall be returned to the Participating
Employers within one year after the disallowance of the deduction (to the extent
disallowed). Upon the Company’s written request, a contribution that was made by
a mistake of fact shall be returned to the Participating Employer within one
year after the payment of the contribution.

 

28



--------------------------------------------------------------------------------

10.5 Cash Needs of the Plan

The Committee or its authorized delegatee from time to time shall estimate the
benefits and administrative expenses to be paid out of the Plan during the
period for which the estimate is made and shall also estimate the contributions
to be made to the Plan during such period by the Participating Employers. The
Committee or its authorized delegatee shall inform the Trustees of the estimated
cash needs of and contributions to the Plan during the period for which such
estimates are made. Such estimates shall be made on an annual, quarterly,
monthly or other basis, as the Committee shall determine.

 

10.6 Public Accountant

The Committee or its authorized delegatee shall engage an independent qualified
public accountant to conduct such examinations and to render such opinions as
may be required by Section 103(a)(3) of ERISA. The Committee or its authorized
delegatee in its discretion may remove and discharge the person so engaged, but
in such case it shall engage a successor independent qualified public accountant
to perform such examinations and to render such opinions.

 

10.7 Enrolled Actuary

The Committee or its authorized delegatee shall engage an enrolled actuary to
prepare the actuarial statement described in Section 103(d) of ERISA and to
render the opinion described in Section 103(a)(4) of ERISA. The Committee or its
authorized delegatee in its discretion may remove and discharge the person so
engaged, but in such event it shall engage a successor enrolled actuary to
perform such examination and render such opinion.

 

10.8 Basis of Payments to the Plan

All contributions to the Plan shall be made by the Participating Employers and
no contributions shall be required of or permitted by Participants. From time to
time the Participating Employers shall make such contributions to the Plan as
the Company determines to be necessary or desirable in order to fund the
benefits provided by the Plan and any expenses thereof which are paid out of the
Trust Fund and in order to carry out the obligations of the Participating
Employers set forth in Section 10.3. All contributions to the Plan shall be held
by the Trustee in accordance with the Trust Agreement.

 

10.9 Basis of Payments from the Plan

All benefits payable under the Plan shall be paid by the Trustee out of the
Trust Fund pursuant to the directions of the Committee or its authorized
delegatee and the terms of the Trust Agreement. The Trustee shall pay all proper
expenses of the Plan and the Trust Fund out of the Trust Fund, except to the
extent paid by the Participating Employers.

 

29



--------------------------------------------------------------------------------

ARTICLE XI

Plan Amendment or Termination

 

11.1 Plan Amendment or Termination

The Company may, subject to any applicable Collective Bargaining Agreement,
amend, modify or terminate the Plan at any time by resolution of the Board or by
resolution of or other action recorded in the minutes of the Administrator or
Committee. Execution and delivery by the Administrator or the Committee or by
the Chairman of the Board, the President, or any Vice President of the Company
of an amendment to the Plan is conclusive evidence of the amendment,
modification or termination. The Committee in any event shall have the authority
to amend the Plan at any time to the extent that such amendments are required in
order to obtain a favorable determination letter from the Internal Revenue
Service regarding the Plan’s qualification under the Code or to conform the Plan
to such regulations and rulings as may be issued by the Internal Revenue Service
or the United States Department of Labor.

 

11.2 Limitations on Plan Amendment

No Plan amendment can:

 

  (a) authorize any part of the Trust Fund to be used for, or diverted to,
purposes other than the exclusive benefit of Participants or their
Beneficiaries;

 

  (b) decrease the accrued benefits of any Participant or his or her Beneficiary
under the Plan; or

 

  (c) except to the extent permitted by law, eliminate or reduce an early
retirement benefit or retirement-type subsidy (as defined in Code Section 411)
or an optional form of benefit with respect to service prior to the date the
amendment is adopted or effective, whichever is later.

 

11.3 Effect of Plan Termination

Upon termination of the Plan, each Participant’s rights to benefits accrued
hereunder shall be vested and nonforfeitable, and the Trust shall continue until
the Trust Fund has been distributed as provided in Section 11.4. Any other
provision hereof notwithstanding, the Participating Employers shall have no
obligation to continue making contributions to the Plan after termination of the
Plan. Except as otherwise provided in ERISA, neither the Participating Employers
nor any other person shall have any liability or obligation to provide benefits
hereunder after such termination in excess of the value of the Trust Fund. Upon
such termination, Participants and Beneficiaries shall obtain benefits solely
from the Trust Fund. Upon partial termination of the Plan, this Section 11.3
shall apply only with respect to such Participants and Beneficiaries as are
affected by such partial termination.

 

30



--------------------------------------------------------------------------------

11.4 Allocation of Trust Fund on Termination

On termination of the Plan, the Trust Fund shall be allocated by the
Administrator on an actuarial basis among Participants and Beneficiaries in the
manner prescribed by Section 4044 of ERISA. Any residual assets of the Trust
Fund remaining after such allocation shall be distributed to the Company if
(a) all liabilities of the Plan to Participants and Beneficiaries have been
satisfied and (b) such a distribution does not contravene any provision of law.
The foregoing notwithstanding, if any remaining assets of the Plan are
attributable to Employee Contributions, such assets shall be equitably
distributed to the Participants who made such contributions (or to their
Beneficiaries) in accordance with their rate of contribution. Effective
January 1, 1989, the benefit of any highly compensated employee or former
employee (determined in accordance with section 414(g) of the Code and
regulations thereunder) shall be limited to a benefit that is nondiscriminatory
under section 401(a)(4) of the Code. In the event of a partial termination of
the Plan, the Administrator shall arrange for the division of the Trust Fund, on
a nondiscriminatory basis to the extent required by section 401 of the Code,
into the portion attributable to those Participants and Beneficiaries who are
not affected by such partial termination and the portion attributable to such
persons who are so affected. The portion of the Trust Fund attributable to
persons who are so affected shall be allocated in the manner prescribed by
section 4044 of ERISA.

 

31



--------------------------------------------------------------------------------

ARTICLE XII

Miscellaneous Provisions

 

12.1 Subsequent Changes

All benefits to which any Participant may be entitled hereunder shall be
determined under the Plan in effect when the Participant ceases to be an
Eligible Employee (or under the FMC Plan, as of the date each FMC Participant
who is not an Employee ceased to be an eligible employee under the FMC Plan) and
shall not be affected by any subsequent change in the provisions of the Plan,
unless the Participant again becomes an Eligible Employee.

 

12.2 Plan Mergers

The Plan shall not be merged or consolidated with any other plan, and no assets
or liabilities of the Plan shall be transferred to any other plan, unless each
Participant would receive a benefit immediately after such merger, consolidation
or transfer (if the Plan then terminated) which is equal to or greater than the
benefit such Participant would have been entitled to receive immediately before
such merger, consolidation or transfer (if the Plan had then been terminated). A
list of other plans which have been merged into the FMC Plan or this Plan is
attached hereto and made a part hereof as Exhibit A.

 

12.3 No Assignment of Property Rights

The interest or property rights of any person in the Plan, in the Trust Fund or
in any payment to be made under the Plan shall not be assignable nor be subject
to alienation or option, either by voluntary or involuntary assignment or by
operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any act in violation of this
Section 12.3 shall be void. This provision shall not apply to a “qualified
domestic relations order” defined in Code Section 414(p). The Company shall
establish a written procedure to determine the qualified status of domestic
relations orders and to administer distributions under such qualified orders.

In addition, the prohibition of this Section 12.3 will not apply to any offset
of a Participant’s benefit under the Plan against an amount the Participant is
ordered or required to pay to the Plan under a judgment, order, decree or
settlement agreement that meets the requirements as set forth in this
Section 12.3. The Participant must be ordered or required to pay the Plan under
a judgment of conviction for a crime involving the Plan, under a civil judgment
(including a consent order or decree) entered by a court in an action brought in
connection with a violation (or alleged violation) of part 4 of subtitle B of
title I of ERISA, or pursuant to a settlement agreement between the Secretary of
Labor and the Participant in connection with a violation (or alleged violation)
of that part 4. This judgment, order, decree or settlement agreement must
expressly provide for the offset of all or part of the amount that must be paid
to the Plan against the Participant’s benefit under the Plan. In addition, if a
Participant is entitled to receive a 100% Joint and Survivor Annuity under
Section 6.1 of the Plan or a Surviving Spouse’s

 

32



--------------------------------------------------------------------------------

Benefit under Section 7.1 of the Plan, and the Participant is married at the
time at which the offset is to be made, the Participant’s spouse must consent to
the offset in accordance with the spousal consent requirements of Section 6.3.3
of the Plan, an election to waive the right of the spouse to the 100% Joint and
Survivor Annuity (made in accordance with Section 6.3 of the Plan) or the
Surviving Spouse’s Benefit under Section 7.1 of the Plan, must be in effect, the
spouse is ordered or required in the judgment, order, decree, or settlement to
pay an amount to the Plan in connection with a violation of Part 4 of subtitle B
or ERISA Title I, or the spouse retains in the judgment, order, decree, or
settlement the right to receive the survivor annuity under the 100% Joint and
Survivor Annuity or under the Surviving Spouse’s Benefit, determined in the
following manner: the Participant terminated employment on the date of the
offset, there was no offset, the Plan permitted the commencement of benefits
only on or after Normal Retirement Age, the Plan provided only the
minimum-required qualified joint and survivor annuity, and the amount of the
Surviving Spouse’s Benefit under the Plan is equal to the amount of the survivor
annuity payable under the minimum-required qualified joint and survivor annuity.
For purposes of this Section 12.3 the term “minimum-required qualified joint and
survivor annuity” means a qualified joint and survivor annuity which is the
Actuarial Equivalent of the Participant’s accrued benefit and under which the
survivor’s annuity is 50% of the amount of the annuity which is payable during
the joint lives of the Participant and the Participant’s spouse.

 

12.4 Beneficiary

To the extent permitted by the applicable Supplement, the Beneficiary of a
Participant shall be the person or persons so designated by such Participant
with spousal consent and in accordance with Section 6.3. A Participant may
revoke and change a designation of a Beneficiary at any time. A designation of a
Beneficiary, or any revocation and change thereof, shall be effective only if it
is made in writing in a form acceptable to the Administrator and is received by
it prior to the Participant’s death.

 

12.5 Benefits Payable to Minors, Incompetents and Others

If any benefit is payable to a minor, an incompetent, or a person otherwise
under a legal disability, or to a person the Administrator reasonably believes
to be physically or mentally incapable of handling and disposing of his or her
property, whether because of his or her advanced age, illness, or other physical
or mental impairment, the Administrator has the power to apply all or any part
of the benefit directly to the care, comfort, maintenance, support, education,
or use of the person, or to pay all or any part of the benefit to the person’s
parent, guardian, committee, conservator, or other legal representative,
wherever appointed, to the individual with whom the person is living or to any
other individual or entity having the care and control of the person. The Plan,
the Administrator and any other Plan fiduciary will have fully discharged all
responsibilities to the Participant or Beneficiary entitled to a payment by
making payment under the preceding sentence.

 

33



--------------------------------------------------------------------------------

12.6 Employment Rights

Nothing in the Plan shall be deemed to give any person a right to remain in the
employ of the Company and Affiliates or affect any right of the Company or any
Affiliate to terminate a person’s employment with or without cause.

 

12.7 Proof of Age and Marriage

Participants and Beneficiaries shall furnish proof of age and marital status
satisfactory to the Administrator at such time or times as it shall prescribe.
The Administrator may delay the disbursement of any benefits under the Plan
until all pertinent information with respect to age or marital status has been
furnished and then make payment retroactively.

 

12.8 Small Annuities

If the lump sum Actuarial Equivalent value of a retirement or survivor’s benefit
is $5,000 or less, such amount shall be paid in a lump sum as soon as
administratively practicable following the Participant’s retirement, termination
of employment, or death.

If a lump sum distribution is so paid and the Participant is thereafter
reemployed by the Company, the Participant shall have the option to repay to the
Plan the amount of such distribution, together with interest at the rate of
5% per annum (or such other rate as may be prescribed pursuant to section
411(c)(2)(C)(III) of the Code), compounded annually from the date of the
distribution to the date of repayment. If a reemployed Participant does not make
such repayment, no part of the Period of Service with respect to which the lump
sum distribution was made shall count as Years of Vesting Service or Years of
Credited Service.

 

12.9 Controlling Law

The Plan and all rights thereunder shall be interpreted and construed in
accordance with ERISA and, to the extent that state law is not preempted by
ERISA, the law of the State of Illinois.

 

12.10  Direct Rollover Option

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section 12.10, a distributee may
elect, at the time and in the manner prescribed by the Administrator, to have
any portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.

 

  (a)

As used in this Section 12.10, an “eligible rollover distribution” means any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies)

 

34



--------------------------------------------------------------------------------

 

of the distributee and the distributee’s designated beneficiary, or for a
specified period of 10 years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities); and any other distribution(s) that is reasonably expected to total
less than $200 during a year.

 

  (b) As used in this Section 12.10, an “eligible retirement plan” means an
individual retirement account described in Section 408(a) of the Code, an
individual retirement annuity described in Section 408(b) of the Code, an
annuity plan described in Section 403(a) of the Code, or a qualified trust
described in Section 401(a) of the Code, that accepts the distributee’s eligible
rollover distribution. In the case of an eligible rollover distribution to the
surviving spouse, however, an eligible retirement plan is an individual
retirement account or individual retirement annuity.

 

  (c) As used in this Section 12.10, a “distributee” includes an Employee or
former Employee. In addition, the Employee’s or former Employee’s surviving
spouse and the Employee’s or former Employee’s spouse or former spouse who is
the alternate payee under a qualified domestic relations order, as defined in
Section 414(p) of the Code, are distributees with regard to the interest of the
spouse or former spouse.

 

  (d) As used in this Section 12.10, a “direct rollover” is a payment by the
Plan to the eligible retirement plan specified by the distributee.

12.11 Claims Procedure

12.11.1 Any application for benefits under the Plan and all inquiries concerning
the Plan shall be submitted to the Company at such address as may be announced
to Participants from time to time. Applications for benefits shall be in writing
on the form prescribed by the Company and shall be signed by the Participant or,
in the case of a benefit payable after the death of the Participant, by the
Participant’s surviving spouse or Beneficiary, as the case may be.

12.11.2 The Company shall give written notice of its decision on any application
to the applicant within 90 days. If special circumstances require a longer
period of time the Company shall so notify the applicant within 90 days, and
give written notice of its decision to the applicant within 180 days after
receiving the application. In the event any application for benefits is denied
in whole or in part, the Company shall notify the applicant in writing of the
right to a review of the denial. Such written notice shall set forth, in a
manner calculated to be understood by the applicant, specific reasons for the
denial, specific references to the Plan provisions on which the denial is based,
a description of any information or material necessary to perfect the
application, an explanation of why such material is necessary and an explanation
of the Plan’s review procedure.

 

35



--------------------------------------------------------------------------------

12.11.3 The Company shall appoint a “Review Panel,” which shall consist of three
or more individuals who may (but need not) be employees of the Company. The
Review Panel shall be the named fiduciary which has the authority to act with
respect to any appeal from a denial of benefits under the Plan.

12.11.4 Any person (or his authorized representative) whose application for
benefits is denied in whole or in part may appeal the denial by submitting to
the Review Panel a request for a review of the application within 60 days after
receiving written notice of the denial. The Company shall give the applicant or
such representative an opportunity to review, by written request, pertinent
materials (other than legally privileged documents) in preparing such request
for review. The request for review shall be in writing and addressed as follows:
“Review Panel of the Employee Benefits Plan Committee, 200 East Randolph Drive,
Chicago, Illinois 60601.” The request for review shall set forth all of the
grounds on which it is based, all facts in support of the request and any other
matters which the applicant deems pertinent. The Review Panel may require the
applicant to submit such additional facts, documents or other material as it may
deem necessary or appropriate in making its review.

12.11.5 The Review Panel shall act upon each request for review within 60 days
after receipt thereof. If special circumstances require a longer period of time
the Review Panel shall so notify the applicant within 60 days, and give written
notice of its decision to the applicant within 120 days after receiving the
request for review. The Review Panel shall give notice of its decision to the
Company and to the applicant in writing. In the event the Review Panel confirms
the denial of the application for benefits in whole or in part, such notice
shall set forth in a manner calculated to be understood by the applicant, the
specific reasons for such denial and specific references to the Plan provisions
on which the decision is based.

12.11.6 The Review Panel shall establish such rules and procedures, consistent
with ERISA and the Plan, as it may deem necessary or appropriate in carrying out
its responsibilities under this Section 12.11.

12.11.7 No legal or equitable action for benefits under the Plan shall be
brought unless and until the claimant (a) has submitted a written application
for benefits in accordance with Section 12.10.1, (b) has been notified by the
Company that the application is denied, (c) has filed a written request for a
review of the application in accordance with Section 12.10.4 and (d) has been
notified in writing that the Review Panel has affirmed the denial of the
application; provided that legal action may be brought after the Review Panel
has failed to take any action on the claim within the time prescribed in
Section 12.11.5. A claimant may not bring an action for benefits in accordance
with this Section 12.11.7 after 90 days after the Review Panel denies the
claimant’s application for benefits.

 

12.12  Participation in the Plan by an Affiliate

12.12.1 With the consent of the Board, any Affiliate, by appropriate action of
its board of directors, a general partner or the sole proprietor, as the case
may be, may adopt the Plan and determine the classes of its Employees that will
be Eligible Employees.

 

36



--------------------------------------------------------------------------------

12.12.2 A Participating Employer will have no power with respect to the Plan
except as specifically provided herein.

 

12.13  Action by Participating Employers

Any action required to be taken by the Company pursuant to any Plan provisions
will be evidenced in the manner set forth in Section 11.1. Any action required
to be taken by a Participating Employer will be evidenced by a resolution of the
Participating Employer’s board of directors (or an authorized committee of that
board). Participating Employer action may also be evidenced by a written
instrument executed by any person or persons authorized to take the action by
the Participating Employer’s board of directors, any authorized committee of
that board, or the stockholders. A copy of any written instrument evidencing the
action by the Company or Participating Employer must be delivered to the
secretary or assistant secretary of the Company or Participating Employer.

 

37



--------------------------------------------------------------------------------

ARTICLE XIII

Top Heavy Provisions

 

13.1 Top Heavy Definitions

For purposes of this Article XIII and any amendments to it, the terms listed in
this Section 13.1 have the meanings ascribed to them below.

Aggregate Account means the value of all accounts maintained on behalf of a
Participant, whether attributable to Company or employee contributions,
determined under applicable provisions of the defined contribution plan used in
determining Top Heavy Plan status.

Aggregation Group means the group of plans in a Mandatory Aggregation Group, if
any, that includes the Plan, unless including additional Related Plans in the
group would prevent the Plan for being a Top Heavy Plan, in which case
Aggregation Group means the group of plans in a Permissive Aggregation Group, if
any, that includes the Plan.

Compensation means compensation as defined in Code Section 415(c)(3) and
Treasury regulations thereunder. For purposes of determining who is a Key
Employee, Compensation will be applied by taking into account amounts paid by
Affiliates who are not Participating Employers, as well as amounts paid by
Participating Employers, and without applying the exclusions for amounts paid by
a Participating Employer to cover an Employee’s nonqualified deferred
compensation FICA tax obligations and for gross-up payments on such FICA tax
payments.

Determination Date means, for a Plan Year, the last day of the preceding Plan
Year. If the Plan is part of an Aggregation Group, the Determination Date for
each other plan will be, for any Plan Year, the Determination Date for that
other plan that falls in the same calendar year as the Determination Date for
the Plan.

Key Employee means an employee described in Code Section 416(i)(1) and the
regulations promulgated thereunder. Generally, a Key Employee is an Employee or
former Employee who, at any time during the Plan Year containing the
Determination Date or any of the 4 preceding Plan Years, is:

 

  (a) an officer of the Company or an Affiliate with annual Compensation greater
than 50% of the amount in effect under Code Section 415(b)(1)(A);

 

  (b) one of the 10 Employees of the Company and all Affiliates owning (or
considered to own within the meaning of Code Section 318) the largest interests
in any of the Company and the Affiliates, but only if the Employee has annual
Compensation greater than the limitation in effect under Code
Section 415(c)(1)(A);

 

  (c) a 5% owner of the Company or an Affiliate; or

 

38



--------------------------------------------------------------------------------

  (d) a 1% owner of the Company or an Affiliate with annual Compensation from
the Company and all Affiliates of more than $150,000.

Mandatory Aggregation Group means each plan (considering the Plan and Related
Plans) that, during the Plan Year that contains the Determination Date or any of
the 4 preceding Plan Years:

 

  (a) had a participant who was a Key Employee; or

 

  (b) was required to be considered with a plan in which a Key Employee
participated in order to enable the plan in which the Key Employee participated
to meet the requirements of Code Section 401(a)(4) or 410(b).

Non-key Employee means an Employee or former Employee who is not a Key Employee.

Permissive Aggregation Group means the group of plans consisting of the plans in
a Mandatory Aggregation Group with the Plan, plus any other Related Plan or
Plans that, when considered as a part of the Aggregation Group, does not cause
the Aggregation Group to fail to satisfy the requirements of Code
Section 401(a)(4) or 410(b).

Present Value of Accrued Benefits means, in the case of a defined benefit plan,
a Participant’s present value of accrued benefits determined as follows:

 

  (a) as of the most recent “Actuarial Valuation Date,” which is the most recent
valuation date within a 12-month period ending on the Determination Date;

 

  (b) as if the Participant terminated service as of the actuarial valuation
date; and

 

  (c) the Actuarial Valuation Date must be the same date used for computing the
defined benefit plan minimum funding costs, regardless of whether a valuation is
performed that Plan Year.

Present Value means, in calculating a Participant’s present value of accrued
benefits as of a Determination Date, the sum of:

 

  (a) the Actuarial Equivalent present value of accrued benefits;

 

  (b) any Plan distributions made within the Plan Year that includes the
Determination Date or within the 4 preceding Plan Years. However, in the case of
distributions made after the valuation date and prior to the Determination Date,
such distributions are not included as distributions for top heavy purposes to
the extent that such distributions are already included in the Participant’s
present value of accrued benefits as of the valuation date. Notwithstanding
anything herein to the contrary, all distributions, including distributions
under a terminated plan which if it had not been terminated would have been
required to be included in an Aggregation Group, will be counted;

 

39



--------------------------------------------------------------------------------

  (c) any Employee Contributions, whether voluntary or mandatory. However,
amounts attributable to tax deductible Qualified Voluntary Employee
Contributions shall not be considered to be a part of the Participant’s present
value of accrued benefits;

 

  (d) with respect to unrelated rollovers and plan-to-plan transfers (ones which
are both initiated by the Participant and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides for
rollovers or plan-to-plan transfers, it shall always consider such rollover or
plan-to-plan transfer as a distribution for the purposes of this Section 13.1.
If this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers, as part of the
Participant’s present value of accrued benefits; and

 

  (e) with respect to related rollovers and plan-to-plan transfers (ones either
not initiated by the Participant or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant’s present
value of accrued benefits, irrespective of the date on which such rollover or
plan-to-plan transfer is accepted.

Related Plan means any other defined contribution plan (a “Related Defined
Contribution Plan”) or defined benefit plan (a “Related Defined Benefit Plan”)
(both as defined in Code Section 415(k), maintained by the Company or an
Affiliate.

A Super Top Heavy Aggregation Group exists in any Plan Year for which, as of the
Determination Date, the sum of the present value of accrued benefits and the
Aggregate Accounts of Key Employees under all plans in the Aggregation Group
exceeds 90% of the sum of the present value of accrued benefits and the
Aggregate Accounts of all employees under all plans in the Aggregation Group. In
determining the sum of the Present Value of Accrued Benefits and/or Aggregate
Accounts for all employees, the present value of accrued benefits and/or
Aggregate Accounts for any Non-key Employee who was a Key Employee for any Plan
Year preceding the Plan Year that contains the Determination Date will be
excluded.

Super Top Heavy Plan means the Plan when it is described in the second sentence
of Section 13.2.

A Top Heavy Aggregation Group exists in any Plan Year for which, as of the
Determination Date, the sum of the Present Value of Accrued Benefits for Key
Employees under all plans in the Aggregation Group exceeds 60% of the sum of the
Present Value of Accrued Benefits for all employees under all plans in the
Aggregation Group. In determining the sum of the Present Value of Accrued
Benefits for all employees, the Present Value of Accrued Benefits for any
Non-key Employee who was a Key Employee for any Plan Year preceding the Plan
Year that contains the Determination Date will be excluded.

 

40



--------------------------------------------------------------------------------

Top Heavy Plan means the Plan when it is described in the first sentence of
Section 13.2.

 

13.2  Determination of Top Heavy Status

This Plan is a Top Heavy Plan in any Plan Year in which it is a member of a Top
Heavy Aggregation Group, including a Top Heavy Aggregation Group that includes
only the Plan. The Plan is a Super Top Heavy Plan in any Plan Year in which it
is a member of a Super Top Heavy Aggregation Group, including a Super Top Heavy
Aggregation Group that includes only the Plan.

 

13.3  Minimum Benefit Requirement for Top Heavy Plan

13.3.1 Minimum Accrued Benefit: The minimum accrued benefit (expressed as an
Individual Life Annuity commencing at Normal Retirement Date) derived from
Company contributions to be provided under this Section for each Non-key
Employee who is a Participant for any Plan Year in which this Plan is a Top
Heavy Plan shall equal the product of (a) 1/12th of “416 Compensation” averaged
over 5 the consecutive Plan Years (or actual number of Plan Years if less) which
produce the highest average and (b) the lesser of (i) 2% multiplied by Years of
Vesting Service or (ii) 20%.

13.3.2 For purposes of providing the minimum benefit under Code Section 416, a
Non-key Employee who is not a Participant solely because (a) his compensation is
below a stated amount or (b) he declined to make mandatory contributions to the
Plan will be considered to be a Participant.

13.3.3 For purposes of this Section 13.3, Years of Vesting Service for any Plan
Year during which the Plan was not a Top Heavy Plan shall be disregarded.

13.3.4 For purposes of this Section 13.3, 416 Compensation for any Plan Year
during which the Plan is a Top Heavy Plan shall be disregarded.

13.3.5 For the purposes of this Section 13.3, “416 Compensation” shall mean W-2
wages for the calendar year ending with or within the Plan Year, and shall be
limited to $160,000 (as adjusted for cost-of-living in accordance with
Section 401(a)(17)(B) of the Code) in Top Heavy Plan Years.

13.3.6 If payment of the minimum accrued benefit commences at a date other than
Normal Retirement Date, or if the form of benefit is other than on Individual
Life Annuity, the minimum accrued benefit shall be the Actuarial Equivalent of
the minimum accrued benefit expressed as an Individual Life Annuity commencing
at Normal Retirement Date.

 

41



--------------------------------------------------------------------------------

13.3.7 To the extent required to be nonforfeitable under Section 13.4, the
minimum accrued benefit under this Section 13.3 may not be forfeited under Code
Section 411(a)(3)(B) or Code Section 411(a)(3)(D).

 

13.4 Vesting Requirement for Top Heavy Plan

13.4.1 Notwithstanding any other provision of this Plan, for any Top Heavy Plan
Year, the vested portion of any Participant’s accrued benefit shall be
determined on the basis of the Participant’s number of Years of Vesting Service
according to the following schedule:

 

Years of Service

   Percentage Vested   1 - 2    0 %  3    100 % 

If in any subsequent Plan Year, the Plan ceases to be a Top Heavy Plan, the
Company may, in its sole discretion, elect to continue to apply this vesting
schedule in determining the vested portion of any Participant’s accrued benefit,
or revert to the vesting schedule in effect before this Plan became a Top Heavy
Plan. Any such reversion shall be treated as a Plan amendment.

13.4.2 The computation of a Participant’s nonforfeitable percentage of the
Participant’s interest in the Plan shall not be reduced as the result of any
direct or indirect amendment to this Plan. In the event that this Plan is
amended to change or modify any vesting schedule, a Participant with at least 5
Years of Service as of the expiration date of the election period may elect to
have the Participant’s nonforfeitable percentage computed under the Plan without
regard to such amendment. If a Participant fails to make such election, then
such Participant shall be subject to the new vesting schedule. The Participant’s
election period shall commence on the adoption date of the amendment and shall
end 60 days after the latest of

 

  (a) the adoption date of the amendment,

 

  (b) the effective date of the amendment, or

 

  (c) the date the Participant receives written notice of the amendment from the
Company.

 

42



--------------------------------------------------------------------------------

To record the amendment and restatement of the Plan to read as set forth herein,
the Company has caused its authorized representative to execute the same this
1st day of May, 2001, to be effective May 1, 2001, except as otherwise provided
in the text herein.

 

FMC Technologies, Inc. By:   /s/ William H. Schumann III  

Member, Employee Welfare Benefits

Plan Committee

 

43



--------------------------------------------------------------------------------

EXHIBIT A

MERGED PLANS

The following is a list of plans which have been previously merged into the FMC
Plan, the effective date of such merger and the applicable Supplement containing
the provisions of such prior plans which have been maintained in the FMC Plan
and transferred to this Plan in the FTI Spinoff for the applicable FMC
Participants. Notwithstanding any Plan provision to the contrary, the terms of
the Supplement shall control with respect to the applicable FMC Participants.
Unless otherwise defined in the Supplement, defined terms used in the Supplement
have the meanings ascribed to them elsewhere in the Plan.

 

PLAN

   EFFECTIVE
DATE OF
MERGER    SUPPLEMENT
NUMBER Jetway Systems Division Pension Plan for Hourly Employees    May 27, 1994
   1 FMC Corporation Retirement Plan for Hourly Employees - Packaging Machinery
Division, Green Bay, WI    December 31, 1998    2 Smith Meter, Inc., Erie Plant
Industrial Pension Plan    December 31, 1998    3 FMC Corporation Retirement
Plan – Food Processing Machinery Division, Hoopeston    December 31, 1998    4
FMC Corporation Retirement Plan for San Jose Commercial Segment – Airline
Equipment Division    December 31, 1998    5 FMC Corporation Retirement Plan for
San Jose Commercial Signal – Food Processing Machinery Division    December 31,
1998    6

 

44



--------------------------------------------------------------------------------

SUPPLEMENT 1

JETWAY SYSTEMS DIVISION, OGDEN, UTAH

 

1-1 Eligible Employees

The terms of this Supplement apply only to Eligible Employees of the FMC
Corporation Jetway Systems Division who work in Ogden, Utah and are covered by
the Collective Bargaining Agreement between the Company and the United
Steelworkers of America Local Union 6162.

 

1-2 Actuarial Equivalent

Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the UP-1983 Group Annuity Mortality table for males set
back 1 year for the Participant and 5 years for the Beneficiary, and 8% interest
compounded annually.

 

1-3 Average Monthly Earnings

Average Monthly Earnings means the average for each Participant determined by
dividing total Considered Compensation during the Participant’s 9-year Period of
Service ending on his retirement or Severance from Service Date by 108. The
denominator of 108 shall be reduced to the number of months actually worked if
the Participant was not employed by the Company during that entire 9-year
period. The denominator shall also be reduced in the case of Disability
Retirement by the number of months without pay because of Disability in the last
6 months before retirement, and in all other cases shall be reduced by the
greater of the number of months without pay (a) in excess of 3, during each
absence, or (b) in excess of 12.

 

1-4 Considered Compensation

Considered Compensation means the Base Pay paid to an individual by the Company
and/or any Affiliate during a Plan Year while that individual is a Participant.
“Base Pay” means a Participant’s regular hourly wage and does not include
bonuses, amounts paid in lieu of regular vacation, overtime or other premium
pay, deferred compensation, stock options, and other amounts that receive
special tax treatment.

The annual amount of Considered Compensation taken into account for a
Participant must not exceed $160,000 (as adjusted by the Internal Revenue
Service for cost-of-living increases in accordance with Code
Section 401(a)(17)(B).)

 

1-5 Normal Retirement Date

Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.

 

45



--------------------------------------------------------------------------------

1-6 Normal Retirement Benefit

A Participant’s monthly Normal Retirement Benefit shall be the greater of
(a) or (b):

 

  (a) 1.025% of Average Monthly Earnings multiplied by the Participant’s Years
of Credited Service.

 

  (b) The product of the benefit rate provided below in effect at the
termination of the Participant’s Years of Credited Service multiplied by the
Participant’s Years of Credited Service.

 

Termination Date

   Benefit Rate

On or after September 1, 1998 but before August 31, 1999

   $ 21.50

On or after September 1, 1999

   $ 22.50

Effective October 8, 2000, each Participant’s monthly Normal Retirement Benefit
accrued under the formula described above shall be calculated and maintained as
a frozen benefit (“Prior Formula Accrued Benefit”). For periods beginning on or
after October 9, 2000, a Participant’s Normal Retirement Benefit shall be equal
to the greater of the prior Formula Accrued Benefit, if any, and the product of
the benefit rate of $30.00 multiplied by the Participant’s Years of Credited
Service.

 

1-7 Early Retirement Date

Early Retirement Date means the later of the Participant’s 55th birthday and the
date the Participant acquires 15 years of Credited Service.

 

1-8 Early Retirement Reduction Factor

If a Participant’s Early Retirement Benefit commences prior to age 65, the
Participant’s Early Retirement Benefit shall be paid according to the reduced
percentage provided below.

 

46



--------------------------------------------------------------------------------

Age Benefits

Begin

   Reduced
Percentage   65    00.00 %  64    93.00 %  63    86.53 %  62    80.60 %  61   
75.20 %  60    70.33 %  59    66.00 %  58    62.20 %  57    58.93 %  56    56.20
%  55    54.00 % 

 

1-9 Disability Retirement

A Participant who has completed 10 Years of Vesting Service who retires due to
Total and Permanent Disability shall be eligible for a Disability Retirement
Benefit.

Total and Permanent Disability means a total and permanent mental or physical
disability of a Participant and confirmed by medical examination of a physician
selected by the Company or the Participant, and confirmed by medical examination
of a physician selected by the other party, whether or not such disability arose
out of or during the course of employment, of a nature preventing such
Participant from engaging in any occupation for compensation for the balance of
the Participant’s life.

 

1-10 Disability Retirement Benefit

If the Participant is eligible for unreduced Social Security benefits, the
Participant’s Disability Retirement Benefit shall be determined pursuant to
Section 3.1.2, without reduction for early commencement, but shall be no less
than $100 per month. If the Participant is not eligible for unreduced Social
Security benefits, the Participant’s Disability Retirement Benefit shall be
determined according to the preceding sentence, then increased by $100 per
month.

 

1-11 Normal Form of Benefit

A Participant’s benefit shall be paid in the form of a 50% Joint and Survivor’s
Annuity, with the Participant’s spouse as joint annuitant if the Participant is
married on the Annuity Starting Date, and in the form of an Individual Life
Annuity if the Participant is not married on the Annuity Starting Date, unless
the Participant elects, in accordance with Section 6.3, not to receive payment
in the normal form and to receive payment in one of the permitted optional
forms.

 

47



--------------------------------------------------------------------------------

1-12 Optional Forms of Benefit

A Participant may elect, in accordance with Section 6.3, to receive the
Participant’s benefits in one of the following optional forms:

 

  (a) an Individual Life Annuity; or

 

  (b) a 50% or 100% joint and survivor annuity, with the Participant’s
Beneficiary as the survivor.

 

1-13 Surviving Spouse’s Benefit

The amount of the surviving spouse’s benefit shall be determined pursuant to
this Supplement as if the Participant had retired on the later of the
Participant’s 55th birthday or the date of the Participant’s death. Payment of
the survivor’s benefit shall commence on the first day of the month next
following the later of the Participant’s 55th birthday or the Participant’s
death, unless the Participant’s spouse elects to commence payment of benefits as
of the first day of any subsequent month, but not later than the Participant’s
Normal Retirement Date.

 

48



--------------------------------------------------------------------------------

SUPPLEMENT 2

PACKAGING MACHINERY DIVISION, GREEN BAY, WISCONSIN

 

2-1 Eligible Employees

The terms of this Supplement apply only to individuals participating in the FMC
Corporation Retirement Plan for Hourly Employees - Packaging Machinery Division,
Green Bay, Wisconsin (“Prior Plan”) on the Freeze Date who had not yet received
a full distribution of their benefit under such Prior Plan or the FMC Plan as of
the Effective Date (“Participant”).

 

2-2 Freeze Date

Effective March 22, 1995 (“Freeze Date”) the union group covering the
Participants was decertified and the Prior Plan was frozen. No new participants
entered the Prior Plan after the Freeze Date, and no benefits accrued under the
Prior Plan after the Freeze Date.

 

2-3 Actuarial Equivalent

Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the 1971 Group Annuity Table (weighted 95% male, 5%
female) and 6% interest compounded annually.

 

2-4 Normal Retirement Date

Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.

 

2-5 Normal Retirement Benefit

A Participant’s monthly Normal Retirement Benefit shall be the Participant’s
monthly normal retirement benefit accrued under the Prior Plan as of the Freeze
Date.

 

2-6 Early Retirement Date

Early Retirement Date means the later of the Participant’s 55th birthday and the
date the Participant acquires 15 Years of Credited Service.

 

2-7 Early Retirement Reduction Factor

If a Participant’s Early Retirement Benefit commences prior to age 62, the
Participant’s Early Retirement Benefit shall be reduced by 4% for each year
between the Participant’s Annuity Starting Date and the Participant’s 65th
birthday.

 

49



--------------------------------------------------------------------------------

2-8 Surviving Spouse’s Benefit

The amount of the surviving spouse’s benefit shall be determined pursuant to
this Supplement as if the Participant had retired on the later of the
Participant’s 55th birthday or the date of the Participant’s death. Payment of
the survivor’s benefit shall commence on the first day of the month next
following the later of the Participant’s 55th birthday or the Participant’s
death, unless the Participant’s spouse elects to commence payment of benefits as
of the first day of any subsequent month, but not later than the Participant’s
Normal Retirement Date.

 

2-9 Participants who were Salaried Employees

Participants who prior to the Freeze Date became salaried employees and as a
result became covered under the FMC Corporation Salaried Employees’ Retirement
Plan (“Salaried Plan”), or its predecessor plan, were given certain distribution
rights as described in Section 6.2.5 of the Salaried Plan that applied to
benefits payable under the Plan and the Salaried Plan.

 

50



--------------------------------------------------------------------------------

SUPPLEMENT 3

SMITH METER PLANT, ERIE, PENNSYLVANIA

 

3-1 Eligible Employees

The terms of this Supplement apply only to Eligible Employees of the FMC
Corporation Smith Meter Plan who work in Erie, Pennsylvania and who are covered
by the Collective Bargaining Agreement between the Company and the International
Union, United Automobile, Aerospace and Agricultural Implement Workers of
America Local No. 714.

 

3-2 Actuarial Equivalent

Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the UP-1984 Mortality Table (for nondisabled
participants) and the 1965 Railroad Board Total Disabled Annuitants Mortality
Table - Ultimate Rates (for disabled participants) and the interest rate used by
the Pension Benefit Guaranty Corporation for valuing immediate annuities for
defined benefit plans terminating on the preceding December 31. No adjustment to
such interest rate shall be made if the difference between the otherwise current
rate and the applicable PBGC rate is less than 0.5%.

 

3-3 Service

Break-In-Service occurs when a nonvested Employee does not accrue at least 170
Hours of Service during a calendar year. Any such break shall cause a forfeiture
of prior Years of Vesting Service if the total years of consecutive
Breaks-in-Service equals or exceeds the greater of five or the number of Years
of Vesting Service.

If the number of consecutive Breaks-in-Service do not operate to cause a
forfeiture of prior Years of Vesting Service, the prior Years of Vesting Service
shall be reinstated after the Employee is again credited with 1/10th Year of
Vesting Service. Further, if an Employee becomes eligible for a Disability
Retirement Benefit and recovers prior to his 65th birthday, he shall retain his
Years of Vesting Service upon return to active employment with the Company
within 30 days after Disability Retirement Benefits cease.

Hour of Service means:

 

  (a) Each hour during an applicable computation period for which an Employee is
directly or indirectly paid or entitled to payment as an Employee for services
performed, including back pay, irrespective of mitigation of damages, or such
hours directly or indirectly paid for reasons other than the performance of
duties during the applicable computation period, such as vacation, holidays,
paid sick or funeral leaves, and similar paid periods of nonworking time, or
periods of absence because of jury duty, military leaves and other Company
approved leaves of absence. The number of Hours of Service to be credited to an
Employee as a result of payment for other than duties performed shall be
computed in accordance with such Employee’s hourly rate of pay during that
computation period for which payment is made.

 

51



--------------------------------------------------------------------------------

  (b) Such Hours of Service which are paid for other than at the time they
accrued shall be deemed accumulated for all purposes herein during the period
for which they accrued irrespective of when payment is made.

 

  (c) The number of Hours of Service to be credited to an Employee for any
computation period shall be governed by Sections 2530.200b-2(b) and (c) of the
Labor Department Regulations relating to ERISA.

 

  (d) Anything contained herein to the contrary notwithstanding and solely for
purposes of determining whether a Break-in-Service has occurred for purposes of
Years of Vesting Service, an Employee who is absent from work for maternity or
paternity reasons shall receive credit for the Hours of Service which would
otherwise have been credited to such Employee but for such absence, or in any
case in which Hours of Service cannot be determined, 8 Hours of Service per day
of such absence. The total number of Hours of Service credited under this
paragraph for any single continuous period shall not exceed 501 hours. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence, (i) by reason of the pregnancy of the individual,
(ii) by reason of a birth of a child of the individual, (iii) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (iv) for purposes of caring for such child for a
period beginning immediately following such birth or placement. The Hours of
Service credited under this paragraph shall be credited in the Plan Year in
which the absence begins if such crediting is required to prevent a
Break-in-Service in such Plan Year, or (in all other cases) in the following
Plan Year.

One Year Break-In-Service means any calendar year during which an Employee
completes less than 170 Hours of Service.

Year of Credited Service means (A) the Employee’s Years of Credited Service
prior to the Effective Date, and (B) the Employee’s Years of Vesting Service
while the Employee is an Eligible Employee and after the Employee becomes a
Participant. Notwithstanding the foregoing, benefit payments under this Plan for
periods of service credited under any other retirement plans sponsored by the
Company or an Affiliate as certified by the Administrator shall be reduced (but
not below zero) by the amount of any benefit payments under such other plan for
the same period of time.

Year of Vesting Service means (A) the Employee’s Years of Service prior to the
Effective Date, and (B) the total number of calendar years in which the Employee
is credited with 1000 or more Hours of Service, or, subject to the provisions of
this Supplement on Break-In-Service, a proportionate credit for 1/10th of a Year
of Vesting Service for each 100 Hours of Service credited during such calendar
year if the Employee is credited with less than 1000 Hours of Service during
such calendar year.

 

52



--------------------------------------------------------------------------------

3-4 Normal Retirement Date

Normal Retirement Date means the earlier of (a) the first date the Participant
has attained age 62 and completed 10 years of Vesting Service, or (b) the
Participant’s 65th birthday.

 

3-5 Normal Retirement Benefit

A Participant’s monthly Normal Retirement Benefit shall be determined by
multiplying the fixed rate provided below in effect on the date the
Participant’s Years of Credited Service terminate, multiplied by the
Participant’s Years of Credited Service:

 

Termination Date

   Benefit Rate

On or after January 1, 1999 but prior to January l, 2001

   $ 25.00

On or after January 1, 2001 but prior to January 1, 2002

   $ 26.00

On or after January 1, 2002 but prior to January 1, 2003

   $ 27.00

On or after January 1, 2003 but prior to January 1, 2004

   $ 28.00

On or after January 1, 2004 but prior to January 1, 2005

   $ 29.00

On or after January 1, 2005

   $ 29.00

Each Participant whose Years of Credited Service terminates after January 1,
2001, but prior to January 1, 2004 shall have their Normal Retirement Benefit
recalculated effective January 1, 2004 using a monthly benefit rate of $29.00,
provided that any such recalculation shall not increase the amount of Normal
Retirement Benefit already paid to such Participant, but shall be applied solely
to any Normal Retirement Benefit payable after January 1, 2004. A Participant’s
monthly Normal Retirement Benefit shall be increased by $20.00 per month after
the Participant attains age 65, and by an additional $20.00 per month after the
Participant’s spouse attains age 65.

 

3-6 Early Retirement Date

Early Retirement Date means the later of the Participant’s 57th birthday and the
date the Participant acquires 10 Years of Credited Service.

 

53



--------------------------------------------------------------------------------

3-7 Early Retirement Reduction Factor

If a Participant’s Early Retirement Benefit commences prior to age 62, the
Participant’s Early Retirement Benefit shall be reduced by a percentage equal to
4% multiplied by the number of years (prorated for any fraction of a year) from
the Annuity Starting Date to the first day of the month following the
Participant’s 62nd birthday.

 

3-8 Disability Retirement

A Participant who has completed 10 Years of Credited Service and suffers a Total
and Permanent Disability while he is an Employee and before he has attained age
62 shall be eligible for a Disability Retirement Benefit.

Total and Permanent Disability means total disability by bodily injury or
disease, physical or mental, or both, sufficient to prevent the Employee from
engaging in any regular occupation or employment for remuneration or profit,
which disability will be permanent and continuous during the remainder of the
Employee’s life; provided, however, that no Employee shall be deemed to be
totally and permanently disabled for the purposes of the Plan if his incapacity
consists of chronic alcoholism or addiction to narcotics, or if such incapacity
was contracted, suffered or incurred while he was engaged in a felonious
enterprise or resulted therefrom or resulted from an intentionally
self-inflicted injury or resulted from service in the armed forces of any
country. The existence of total and permanent disability shall be determined by
the Committee on the basis of medical evidence satisfactory to it.

 

3-9 Disability Retirement Benefit

The Participant’s Disability Retirement Benefit shall be determined by
multiplying the fixed rate provided below in effect on the date his Total and
Permanent Disability commences, multiplied by the Participant’s Years of
Credited Service as of such date:

 

Termination Date

   Benefit Rate

On or after January 1, 1999 and prior to January 1, 2001

   $ 50.00

On or after January 1, 2001 and prior to January 1, 2002

   $ 52.00

On or after January 1, 2002 and prior to January 1, 2003

   $ 54.00

On or after January 1, 2003 and prior to January 1, 2004

   $ 56.00

On or after January 1, 2004 and prior to January 1, 2005

   $ 58.00

On or after January 1, 2005

   $ 58.00

All disability retirement benefits shall be reduced by the amount of
(a) worker’s compensation benefits; and (b) any present or future payments on
account of injury, disease or disability under the Federal Social Security Act,
as amended, or any other Federal or State law under which the Company
contributes through taxes or otherwise to benefits for injury, disease or
disability of Employees whether occupational or non-occupational; provided
however, that the provisions of this Section 3-9 shall not operate to reduce the
disability retirement benefits to less than the retirement benefits to which the
Participant would have been entitled had the Participant reached the
Participant’s 62nd birthday at time of disability retirement.

 

54



--------------------------------------------------------------------------------

3-10 Normal Form of Benefit

The normal form of benefit shall be a 50% Joint and Survivor’s Annuity with the
Participant’s spouse as joint annuitant if he is married on the Annuity Starting
Date, and an Individual Life Annuity if he is not married on the Annuity
Starting Date.

 

3-11 Optional Forms of Benefit

A Participant who is eligible for an Early or Normal Retirement Benefit may,
with spousal consent and in accordance with Section 6.3, waive the normal form
of benefit and elect one of the optional forms which shall be the Actuarial
Equivalent of the normal form of benefit.

 

  (a) an Individual Life Annuity, if the Participant is married;

 

  (b) a 100% or 66-2/3% Joint and Survivor’s Annuity; or

 

  (c) a joint and survivor’s annuity pursuant to which, upon the Participant’s
death 50% of the amount paid to the Participant (reduced by 1% for each full
year exceeding 10 by which the spouse is younger than the Participant) is paid
to the Participant’s spouse until the earlier of (i) the spouse’s death;
(ii) remarriage; or (iii) a total of 120 payments have been made to the
Participant and spouse. No benefit shall be paid to the Participant’s spouse if
the Participant and spouse were married less than 12 months at the time of the
Participant’s death.

 

3-12 Surviving Spouse’s Benefit

If the Participant had attained Early Retirement Date, the amount of the
surviving spouse’s benefit shall be 50% of the benefit the Participant would
have received if the Participant had elected an Individual Life Annuity
commencing on the day before the Participant’s death.

If the Participant had not attained Early Retirement Date, the amount of the
surviving spouse’s benefit shall be equal to the survivor’s benefit under the
50% Joint and Survivor’s Annuity the Participant would have received if the
Participant had elected such annuity commencing at age 57 or the day before the
Participant’s death, if later.

Monthly surviving spouse benefits payable under this Section 3-12 shall be
reduced by 1% for each full year exceeding 10 years by which the surviving
spouse is younger than the Participant.

 

55



--------------------------------------------------------------------------------

SUPPLEMENT 4

FOOD PROCESSING MACHINERY DIVISION, HOOPESTON, ILLINOIS

 

4-1 Eligible Employees

The terms of this Supplement apply only to Eligible Employees of the FMC
Corporation Food Processing Machinery Division who work in Hoopeston, Illinois
and who are covered by the Collective Bargaining Agreement between the Company
and the Allied Industrial Workers of America, AFL-CIO Local 985.

 

4-2 Actuarial Equivalent

Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the 1971 Group Annuity Table (weighted 95% male, 5%
female) and 6% interest compounded annually.

 

4-3 Commencement of Participation

An Eligible Employee shall become a Participant as of the date the Participant
completes 1 year of Credited Service.

 

4-4 Normal Retirement Date

Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.

 

4-5 Normal Retirement Benefit

A Participant’s monthly Normal Retirement Benefit shall be determined by
multiplying the fixed rate provided below in effect on the date the
Participant’s Years of Credited Service terminate, multiplied by his Years of
Credited Service:

 

Termination Date

   Benefit Rate

On or after December 1, 1998

   $ 26.00

On or after December 1, 1999

   $ 30.00

 

4-6 Early Retirement Reduction Factor

If a Participant’s Early Retirement Benefit commences prior to age 65, the
Participant’s Early Retirement Benefit shall be reduced by 4% for each full year
between the Annuity Starting Date and the Participant’s 65th birthday.

 

56



--------------------------------------------------------------------------------

4-7 Optional Form of Benefits

 

  (a) A married Participant may elect, with spousal consent and in accordance
with Section 6.3, to receive the Participant’s benefits in one of the following
forms:

 

  (i) an Individual Life Annuity;

 

  (ii) a 50% joint and survivor’s annuity with the Participant’s Beneficiary as
survivor; or

 

  (iii) a 100% joint and survivor’s annuity with the Participant’s Beneficiary
as survivor.

 

  (b) An unmarried Participant who is eligible for Normal Retirement, Early
Retirement or Disability Retirement Benefits may elect, in accordance with
Section 6.3, to receive the Participant’s benefits in one of the following
forms:

 

  (i) a 50% joint and survivor’s annuity with the Participant’s Beneficiary as
survivor; or

 

  (ii) a 100% joint and survivor’s annuity with the Participant’s Beneficiary as
survivor.

 

4-8 Disability Retirement

A Participant who has completed 15 Years of Credited Service as of the date
Total and Permanent Disability has endured for a period of 13 weeks shall be
eligible for a Disability Retirement Benefit.

Total and Permanent Disability means a total and permanent mental or physical
disability of a Participant and confirmed by medical examination of a physician
selected by the Company or the Participant, and confirmed by medical examination
of a physician selected by the other party, whether or not such disability arose
out of or during the course of employment, of a nature preventing such
Participant from engaging in any occupation for compensation for the balance of
the Participant’s life.

 

4-9 Disability Retirement Benefit

The Participant’s Disability Retirement Benefit shall be determined pursuant to
Section 3.1.2, based on the Participant’s Years of Credited Service to the date
of the Participant’s Disability Retirement.

The Disability Retirement payment shall commence with the first day of the month
immediately following the expiration of the 13-week period described in
Section 4-8 of this Supplement or medical certification of disability, whichever
shall be later.

 

57



--------------------------------------------------------------------------------

Such payment shall also take into account and have deducted therefrom any
benefits paid or payable, now or in the future, to the Participant by way of
(a) Worker’s Compensation payments; (b) public pension payments (except Social
Security Disability and Military pension payments); and (c) 1/2 of any accident
or health insurance benefit payment as may be provided by any program as now or
in the future made available by the Company or placed in effect by any
governmental authority for the benefit of Participants; however, any lump sum
award under (a) and (c) above shall not be deducted. Any Participant who shall
receive a Disability Retirement Benefit shall be subject to reexamination by a
physician of the Company at any time the Company may so request and if, in the
opinion of the Company, the Total and Permanent Disability of the Participant
shall no longer continue to exist, such Participant’s right to a continuance of
Disability Retirement Benefit payment shall cease. Failure or refusal of a
Participant to submit to medical examination as requested by the Company shall
be cause of cancellation of the Disability Retirement Benefit. Such disabled
Participant shall, however, be entitled to Early or Normal Retirement benefit
payments upon qualification by the Participant under the requirements set forth
in Section 3.1 and Section 3.2. In no event, however, shall any Participant be
entitled to receive both a Disability Retirement Benefit and an Early or Normal
Retirement Benefit, it being intended that there should be no duplication of
retirement benefits.

 

58



--------------------------------------------------------------------------------

SUPPLEMENT 5

AIRLINE EQUIPMENT DIVISION, SAN JOSE, CALIFORNIA

 

5-1 Eligible Employees

The terms of this Supplement apply only to individuals participating in the FMC
Corporation Retirement Plan for San Jose Commercial Segment Hourly Employees
(“Prior Plan”) on the Freeze Date who were a part of the Airline Equipment
Division and who have not yet received a full distribution of their benefit
under such Prior Plan as of the Effective Date (“Participant”).

 

5-2 Freeze Date

Effective July 28, 1982 (“Freeze Date”), the Participants had their benefits in
the Prior Plan frozen as a result of the closure of the Airline Equipment
Division in San Jose, California. No new Participants entered the Prior Plan
after the Freeze Date, and no benefits accrued to Participants under the Prior
Plan after the Freeze Date.

 

5-3 Actuarial Equivalent

Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the 1951 Group Annuity Mortality Table and 3.5% interest
compounded annually.

 

5-4 Normal Retirement Date

Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.

 

5-5 Normal Retirement Benefit

A Participant’s monthly Normal Retirement Benefit shall be the Participant’s
monthly normal retirement benefit accrued under the Prior Plan as of the Freeze
Date.

 

5-6 Early Retirement Date

Early Retirement Date means the later of the Participant’s 55th birthday and the
date the Participant acquires 10 Years of Vesting Service.

 

5-7 Early Retirement Reduction Factor

If a Participant’s Early Retirement Benefit commences prior to age 65, the
Participant’s Early Retirement Benefit shall be reduced by 5/12 of 1% for each
month between his Annuity Starting Date and the Participant’s 65th birthday.

 

59



--------------------------------------------------------------------------------

5-8 Termination Benefits Reduction Factor

If a Participant’s Termination Benefit commences prior to age 65, the
Participant’s Termination Benefit shall be reduced to the Actuarial Equivalent
of the Participant’s basic benefit in accordance with Tables A or B attached
hereto.

 

60



--------------------------------------------------------------------------------

Based on Age of Participant on Commencement of Early Retirement Benefit

MALE PARTICIPANT (Table A)

 

YEARS

   MONTHS      0     1     2     3     4     5     6     7     8     9     10  
  11   55    44.74 %    45.01 %    45.28 %    45.56 %    45.83 %    46.10 %   
46.37 %    46.64 %    46.91 %    47.19 %    47.46 %    47.73 %  56    48.00     
48.30      48.60      48.90      49.20      49.50      49.80      50.09     
50.39      50.69      50.99      51.29    57    51.59      51.92      52.25     
52.58      52.91      53.24      53.57      53.91      54.24      54.57     
54.90      55.23    58    55.56      55.93      56.30      56.66      57.03     
57.40      57.77      58.13      58.50      58.87      59.24      59.60    59   
59.97      60.38      60.79      61.19      61.60      62.01      62.42     
62.83      63.24      63.64      64.05      64.46    60    64.87      65.33     
65.78      66.24      66.69      67.15      67.60      68.06      68.52     
68.97      69.43      69.88    61    70.34      70.85      71.36      71.88     
72.39      72.90      73.41      73.92      74.43      74.95      75.46     
75.97    62    76.48      77.06      77.63      78.21      78.78      79.36     
79.93      80.51      81.08      81.66      82.23      82.81    63    83.38     
84.03      84.68      85.32      85.97      86.62      87.27      87.92     
88.57      89.21      89.86      90.51    64    91.16      91.90      92.63     
93.37      94.11      94.84      95.58      96.32      97.05      97.79     
98.53      99.26   

FEMALE PARTICIPANT (Table B)

 

     MONTHS  

YEARS

   0     1     2     3     4     5     6     7     8     9     10     11   55   
49.50 %    49.76 %    50.03 %    50.29 %    50.56 %    50.82 %    51.09 %   
51.35 %    51.61 %    51.88 %    52.14 %    52.41 %  56    52.67      52.96     
53.25      53.54      53.83      54.12      54.41      54.69      54.98     
55.27      55.56      55.85    57    56.14      56.46      56.77      57.09     
57.40      57.72      58.03      58.35      58.66      58.98      59.29     
59.61    58    59.92      60.27      60.61      60.96      61.31      61.65     
62.00      62.35      62.69      63.04      63.39      63.73    59    64.08     
64.46      64.84      65.22      65.60      65.98      66.36      66.74     
67.12      67.50      67.88      68.26    60    68.64      69.06      69.48     
69.90      70.32      70.74      71.16      71.57      71.99      72.41     
72.83      73.25    61    73.67      74.13      74.60      75.06      75.53     
75.99      76.46      76.92      77.38      77.85      78.31      78.78    62   
79.24      79.76      80.27      80.79      81.30      81.82      82.33     
82.85      83.36      83.88      84.39      84.91    63    85.42      85.99     
86.57      87.14      87.72      88.29      88.87      89.44      90.01     
90.59      91.16      91.74    64    92.31      92.95      93.59      94.23     
94.87      95.51      96.15      96.80      97.44      98.08      98.72     
99.36   

 

61



--------------------------------------------------------------------------------

SUPPLEMENT 6

FOOD PROCESSING MACHINERY DIVISION, SAN JOSE, CALIFORNIA

 

6.1 Eligible Employees

The terms of this Supplement apply only to individuals participating in the FMC
Corporation Retirement Plan for San Jose Commercial Segment Hourly Employees
(“Prior Plan”) on the Freeze Date who were a part of the Food Processing
Division and who have not yet received a full distribution of their benefit
under such Prior Plan as of the Effective Date (“Participant”).

 

6-2 Freeze Date

Effective December 31, 1980 (“Freeze Date”), the Participants had their benefits
in the Prior Plan frozen. No new Participants entered the Prior Plan after the
Freeze Date, and no benefits accrued to any Participants under the Prior Plan
after the Freeze Date.

 

6-3 Actuarial Equivalent

Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan, shall
be determined based on the 1951 Group Annuity Mortality Table and 3.5% interest
compounded annually.

 

6-4 Normal Retirement Date

Normal Retirement Date means the first day of the month coinciding with or next
following the Participant’s 65th birthday.

 

6-5 Normal Retirement Benefit

A Participant’s monthly Normal Retirement Benefit shall be the Participant’s
monthly normal retirement benefit accrued under the Prior Plan as of the Freeze
Date.

 

6-6 Early Retirement Date

Early Retirement Date means the later of the Participant’s 55th birthday and the
date the Participant acquires 15 Years of Vesting Service.

 

6-7 Early Retirement Reduction Factor

If a Participant’s Early Retirement Benefit commences prior to age 65, the
Participant’s Early Retirement Benefit shall be reduced to the Actuarial
Equivalent of the Participant’s Normal Retirement Benefit in accordance with
Tables A or B attached hereto.

 

62



--------------------------------------------------------------------------------

6-8 Termination Benefits Reduction Factor

If a Participant’s Termination Benefit commences prior to age 65, the
Participant’s Termination Benefit shall be reduced to the Actuarial Equivalent
of the Participant’s basic benefit in accordance with Tables A or B attached
hereto.

 

63



--------------------------------------------------------------------------------

Based on Age of Participant on Commencement of Early Retirement Benefit

MALE PARTICIPANT (Table A)

     MONTHS  

YEARS

   0     1     2     3     4     5     6     7     8     9     10     11   55   
44.74 %    45.01 %    45.28 %    45.56 %    45.83 %    46.10 %    46.37 %   
46.64 %    46.91 %    47.19 %    47.46 %    47.73 %  56    48.00      48.30     
48.60      48.90      49.20      49.50      49.80      50.09      50.39     
50.69      50.99      51.29    57    51.59      51.92      52.25      52.58     
52.91      53.24      53.57      53.91      54.24      54.57      54.90     
55.23    58    55.56      55.93      56.30      56.66      57.03      57.40     
57.77      58.13      58.50      58.87      59.24      59.60    59    59.97     
60.38      60.79      61.19      61.60      62.01      62.42      62.83     
63.24      63.64      64.05      64.46    60    64.87      65.33      65.78     
66.24      66.69      67.15      67.60      68.06      68.52      68.97     
69.43      69.88    61    70.34      70.85      71.36      71.88      72.39     
72.90      73.41      73.92      74.43      74.95      75.46      75.97    62   
76.48      77.06      77.63      78.21      78.78      79.36      79.93     
80.51      81.08      81.66      82.23      82.81    63    83.38      84.03     
84.68      85.32      85.97      86.62      87.27      87.92      88.57     
89.21      89.86      90.51    64    91.16      91.90      92.63      93.37     
94.11      94.84      95.58      96.32      97.05      97.79      98.53     
99.26   

FEMALE PARTICIPANT (Table B)

 

     MONTHS  

YEARS

   0     1     2     3     4     5     6     7     8     9     10     11   55   
49.50 %    49.76 %    50.03 %    50.29 %    50.56 %    50.82 %    51.09 %   
51.35 %    51.61 %    51.88 %    52.14 %    52.41 %  56    52.67      52.96     
53.25      53.54      53.83      54.12      54.41      54.69      54.98     
55.27      55.56      55.85    57    56.14      56.46      56.77      57.09     
57.40      57.72      58.03      58.35      58.66      58.98      59.29     
59.61    58    59.92      60.27      60.61      60.96      61.31      61.65     
62.00      62.35      62.69      63.04      63.39      63.73    59    64.08     
64.46      64.84      65.22      65.60      65.98      66.36      66.74     
67.12      67.50      67.88      68.26    60    68.64      69.06      69.48     
69.90      70.32      70.74      71.16      71.57      71.99      72.41     
72.83      73.25    61    73.67      74.13      74.60      75.06      75.53     
75.99      76.46      76.92      77.38      77.85      78.31      78.78    62   
79.24      79.76      80.27      80.79      81.30      81.82      82.33     
82.85      83.36      83.88      84.39      84.91    63    85.42      85.99     
86.57      87.14      87.72      88.29      88.87      89.44      90.01     
90.59      91.16      91.74    64    92.31      92.95      93.59      94.23     
94.87      95.51      96.15      96.80      97.44      98.08      98.72     
99.36   

 

64